Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 6, 2009 1933 Act No. 333-146680 1940 Act No. 811-22132 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 8 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940X Amendment No. 10 (Check appropriate box or boxes) ABERDEEN FUNDS (Exact Name of Registrant as Specified in Charter) 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 (Address of Principal Executive Offices) (Zip Code) (610) 238-3600 (Registrant's Telephone Number, including Area Code) Lucia Sitar, Esquire c/o Aberdeen Asset Management Inc 1735 Market Street, 37 th Floor Philadelphia, PA 19103 (Name and Address of Agent for Service of Process) With Copies to: Barbara A. Nugent, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 X 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This post-effective amendment only relates to all of the share classes of the Aberdeen Asia BondFund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio. Aberdeen® Funds Aberdeen ® Asia Bond Fund Aberdeen ® Global Fixed Income Fund Aberdeen ® Global Small Cap Fund Aberdeen ® International Focus Fund Aberdeen ® International Focus Portfolio PROSPECTUS , 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these Funds shares or determined whether this prospectus is complete or accurate. To state otherwise is a crime. www .aberdeeninvestments.com TABLE OF CONTENTS Section Aberdeen Funds Page 1 Section 1 Fund Summary & Performance Page 2 Aberdeen Asia Bond Fund Page 2 Aberdeen Global Fixed Income Fund Page 10 Aberdeen Global Small Cap Fund Page 17 Aberdeen International Focus Fund Page 23 Aberdeen International Focus Portfolio Page29 Section 2 Fund Details Page 34 Additional Information about Investments, Investment Page 34 Techniques and Risks Section 3 Fund Management Page 40 Investment Adviser & Subadvisers Page 40 Management Fees Page 40 Portfolio Management Page 41 Section 4 Investing with Aberdeen Funds Page 45 A Note About Share Classes Page 45 Choosing a Share Class Page 45 Reduction and Waiver of Class A Sales Charges Page 49 Waiver of Contingent Deferred Sales Charges  Class A, Class Page51 B and Class C Shares Sales Charges and Fees Page 54 Administrative Services Fees Page 55 Revenue Sharing Page 55 Contacting Aberdeen Funds Page 56 Buying Shares Page 57 Fund Transactions  Class A, Class B and Class C Shares Page 57 Fair Value Pricing Page60 In-Kind Purchases Page60 Minimum Investments Page60 Customer Identification Information Page61 Accounts with Low Balances Page61 Exchanging Shares Page61 Automatic Withdrawal Program Page62 Selling Shares Page62 Excessive or Short-Term Trading Page 63 Restrictions on Transactions Page 64 Exchange and Redemption Fees Section 5 Distribution and Taxes Page 66 Income and Capital Gains Distributions Page 66 Selling and Exchanging Shares Page 67 Tax Status for Retirement Plans and Other Tax-Deferred Page 67 Accounts Backup Withholding Page 68 Other Page 68 Section 6 Financial Highlights Page 68 2 ABERDEEN® FUNDS This prospectus provides information about five series (each, a Portfolio or Fund, together, the  Funds  ), the shares of which are offered by Aberdeen Funds (the  Trust  ): Aberdeen ® Asia Bond Fund (the Asia Bond Fund) Aberdeen ® Global Fixed Income Fund (the Global Fixed Income Fund) Aberdeen ® Global Small Cap Fund (the Global Small Cap Fund) Aberdeen ® International Focus Fund (the International Focus Fund) Aberdeen ® International Focus Portfolio (the International Focus Portfolio) The Asia Bond Fund and Global Fixed Income Fund are primarily intended to help investors maximize total investment return consistent with prudent investment management, consisting of a combination of interest income, currency gains and capital appreciation. The Global Small Cap Fund is primarily intended to help investors seek long-term growth of capital. The International Focus Fund and International Focus Portfolio are primarily intended to help investors seek long-term capital appreciation. The following section summarizes key information about each Fund, including information regarding their investment objectives, principal strategies, principal risks, performance and fees. As with any mutual fund, there can be no guarantee that the Funds will meet their objectives or that their performance will be positive for any period of time. Each Funds investment objective can be changed without shareholder approval, although you will receive notice of any material change. Aberdeen Asset Management Inc. (the Adviser) serves as each Funds investment adviser. Aberdeen Asset Management Investment Services Limited (AAMISL) and Aberdeen Asset Management Asia Limited (AAMAL) serve as subadvisers to the Funds. A Note About Share Classes The Global Small Cap Fund and International Focus Fund each offer six share classes  Class A, Class B, Class C, Class R, Institutional Service Class and Institutional Class. The Global Fixed Income Fund and Asia Bond Fund each offer five share classes  Class A, Class C, Class R, Institutional Service Class and Institutional Class. The International Focus Portfolio offers Institutional Class shares. Section 1 Aberdeen Asia Bond Fund Summary and Performance Objective The Asia Bond Fund seeks to maximize total investment return consistent with prudent investment management, consisting of a combination of interest income, currency gains and capital appreciation. Principal Strategies The Asia Bond Fund seeks to achieve its objective by investing primarily in bonds and other debt securities of Asian sovereign and corporate issuers. As a non-fundamental policy, under normal market conditions, the Fund invests at least 80% of the value of its net assets, plus any borrowings for investment purposes, in bonds of Asian issuers, as defined below, and derivatives that reflect the performance of bonds of Asian issuers. If the Asia Bond Fund changes its 80% investment policy, it will notify shareholders at least 60 days before the change and will change the name of the Asia Bond Fund. The portion of the Fund's assets not invested in these investments may be invested in debt securities issued by the U.S. government, its agencies and instrumentalities, U.S. companies and multinational organizations, such as the Asian Development Bank, as well as non-Asian derivatives and other assets. The Fund may invest without limit in emerging markets and in issuers of any market capitalization, including start-ups. Asian issuers are issuers (i) organized under the laws of an Asian country or that maintain their principal place of business in Asia; (ii) traded principally in Asia; or (iii) that during the issuer's most recent fiscal year, derived at least 50% of their revenues or profits from goods produced or sold, investments made, or services performed in Asia or have at least 50% of their assets in an Asian country. For the purposes of the Funds investments, Asia currently includes Bangladesh, Brunei, China, Hong Kong, India, Indonesia, Japan, Kazakhstan, Korea, Laos, Macau, Malaysia, Mongolia, Nepal, Pakistan, the Philippines, Singapore, Sri Lanka, Taiwan, Thailand and Vietnam. The portfolio managers base their investment decisions on fundamental market factors, currency trends and credit quality. The Fund invests where the combination of interest, appreciation and currency exchange rates appear attractive. The Fund will be broadly diversified in terms of countries invested in and rating of issuers. The Fund may invest in debt securities of any quality, including debt securities rated as low as C by Moody's Investors Service ("Moody's") or D by Standard & Poor's ("Standard & Poor's"), or, if unrated, deemed to be of comparable quality. Securities rated C by Moody's can be regarded as having extremely poor prospects of ever attaining any real investment standing. Securities rated D by Standard & Poor's are in payment default. The Fund currently intends to maintain an average portfolio credit rating of BB- by Standard & Poor's. The portfolio managers seek to achieve the Fund's objective through active management of the Fund's duration, credits, currency exposure and country allocation. A top-down analysis is performed to determine the portion of portfolio assets to be invested in Asian corporate, Asian sovereign and U.S. government and corporate bonds. Then, the portfolio managers determine the allocation of assets to particular countries in the region and finally, individual securities are selected by evaluating the industry and business profile of the issuer, the financial profile of the issuer, the structure and subordination of the security and other relevant factors. The portfolio managers intend to enhance return by managing currency exposure, which may involve hedging transactions as well as speculating in comparative changes in currency exchange rates. The Fund's exposure to a currency can exceed the value of the Fund's securities denominated in that currency and may exceed the value of the Fund's assets. Currency positions will be based on the portfolio manager's analysis of relevant regional macroeconomic and other factors. The Fund has no stated maturity or duration policy and the average effective maturity or duration may change. The Adviser has implemented proprietary risk management systems to monitor the Fund to protect against loss through overemphasis on a particular issuer, country or currency. The Fund may hedge or take speculative positions in currencies. To gain or hedge exposure to currencies, the Fund may use futures, forwards, options or swaps. 2 The Fund may invest in all types of bonds, including: certificates of deposit and other bank obligations; corporate bonds, debentures and notes; convertible debt securities; credit linked notes; government securities; loans or similar extensions of credit; mortgage-backed and asset-backed securities; and repurchase agreements involving portfolio securities. The Fund primarily holds securities denominated in Asian currencies or in U.S. dollars, although it may hold other currencies in order to achieve its objective. The Fund may invest up to: 25% of assets in the securities of any one foreign government, its agencies, instrumentalities and political subdivisions; 50% of assets in bonds of issuers located in any single foreign country; and 100% of net assets in emerging markets and in bonds rated below investment grade. The Fund may engage in other investment practices that include the use of options, futures, swaps and other derivative securities. The Fund will attempt to take advantage of pricing inefficiencies in these securities. The Fund may engage in derivative transactions involving a variety of underlying instruments, including currencies, debt securities, securities indexes, futures and options on swaps (commonly referred to as swaptions). In particular, the Fund may engage in credit default swaps, cross-currency swaps, and interest rate swaps; futures and options on interest rate swaps, certificates of deposit or currencies; and forwards on currencies. The writing of uncovered (or so-called "naked") options and other futures and derivative strategies are speculative and may hurt the Fund's performance. The Fund may attempt to hedge its investments in order to mitigate risk, but it is not required to do so. The benefits to be derived from the Fund's options, futures and derivatives strategy are dependent upon the portfolio managers' ability to discern pricing inefficiencies and predict trends in these markets, which decisions could prove to be inaccurate. This requires different skills and techniques than predicting changes in the price of individual debt securities, and there can be no assurance that the use of this strategy will be successful. The Adviser has selected Aberdeen Asset Management Asia Limited and Aberdeen Asset Management Investment Services Limited as subadvisers to manage the Asia Bond Funds portfolio on a day-to-day basis. Principal Risks The Asia Bond Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Asia Bond Fund investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: 3 Asian Risk . Investing in Asian companies could be adversely affected by major hostilities in the area. If a military conflict or the perception of such a conflict occurs, it could affect many aspects of the region's economy, which may subject the Fund to increased volatility and substantial declines in value. In addition, many Asian countries are dependent on the economies of the United States and Europe as key trading partners. Reduction in spending on products and services or changes in the U.S. or European economies or their relationships with countries in the region may cause an adverse impact on the regional economy, which may have a negative impact on the Fund's investment portfolio and share price. For a more detailed analysis and explanation of the specific risks of investing in Asia, please see "Asian Risk" in the Statement of Additional Information (the "SAI"). Credit Risk . Credit risk refers to the likelihood that an issuer will default in the payment of the principal or interest on an instrument and is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of rating agencies and are not guarantees of the quality of the securities. In addition, the depth and liquidity of the market for a fixed income security may affect its credit risk. Credit risk of a security may change over its life and rated securities are often reviewed and may be subject to down grade by a rating agency. A fund purchasing bonds faces the risk that the creditworthiness of an issuer may decline, causing the value of the bonds to decline. In addition, an issuer may not be able to make timely payments on the interest and/or principal on the bonds it has issued. Because the issuers of high-yield bonds or junk bonds (bonds rated below the fourth highest category) may be in uncertain financial health, the prices of these bonds may be more vulnerable to bad economic news or even the expectation of bad news, than investment-grade bonds. In some cases, bonds, particularly high-yield bonds, may decline in credit quality or go into default. Because the Fund may invest in securities not paying current interest or in securities already in default, these risks may be more pronounced. Fixed income securities are not traded on exchanges. The over-the-counter market may be illiquid and there may be times when no counterparty is willing to purchase or sell certain securities. The nature of the market may make valuations difficult or unreliable. Emerging Market Risk . All of the risks of investing in foreign securities are increased in connection with investments in emerging markets securities. In addition, profound social changes and business practices that depart from norms in developed countries economies have hindered the orderly growth of emerging economies and their markets in the past and have caused instability. High levels of debt tend to make emerging economies heavily reliant on foreign capital and vulnerable to capital flight. Countries in emerging markets are also more likely to experience high levels of inflation, deflation or currency devaluation, which could also hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Foreign Investment Risk . Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk . An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some 4 instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Fund invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Fund. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Access Risk . Some countries may restrict the Funds access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Fund. Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Fund to losses from fraud, negligence, delay or other actions. Interest Rate Risk . Interest rates have an effect on the value of the Funds fixed income investments because the value of those investments will vary as interest rates fluctuate. Generally, fixed income securities will decrease in value when interest rates rise and when interest rates decline, the value of fixed income securities can be expected to rise. The longer the effective maturity of the Funds securities, the more sensitive the Fund will be to interest rate changes. (As a general rule, a 1% rise in interest rates means a 1% fall in value for every year of duration. Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration.) As interest rates decline, the issuers of securities held by the Fund may prepay principal earlier than scheduled, forcing the Fund to reinvest in lower-yielding securities. Prepayment may reduce the Funds income. As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities. This will have the effect of locking in a below-market interest rate, increasing the Funds duration and reducing the value of such a security. Because the Fund may invest in mortgage-related securities, it is more vulnerable to both of these risks. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. 5 Non-diversified Status Risk . The Fund is considered a non-diversified investment company under the Investment Company Act of 1940, as amended (the "1940 Act") and is permitted to invest a greater proportion of its assets in the securities of a smaller number of issuers. As a result, the Fund may be subject to greater volatility with respect to its portfolio securities than a fund that is diversified. Regional Focus Risk . Focusing on a single geographical region involves increased currency, political, regulatory and other risks. Market swings in the targeted geographical region (Asia) likely will have a greater effect on portfolio performance than they would in a more geographically diversified bond fund. Speculative Exposure Risk . To the extent that a derivative or practice is not used as a hedge, the Fund is directly exposed to its risks. Gains or losses from speculative positions in a derivative may be much greater than the derivative's original cost. For example, potential losses from writing uncovered call options on currencies and from speculative short positions on currencies are unlimited. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. Although all funds are subject to the risk that their portfolio managers will not make good investments, the Fund, which can take both short and long positions, increases this risk because long positions could decline in value at the same time short positions increase in value. As with other funds, taking long positions in investments that decline in value would hurt the Funds performance. Additionally, however, if the Fund were to take short positions in investments that increase in value, then it would be likely to underperform similar funds that do not take short positions. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Asia Bond Funds investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the Asia Bond Fund because it is new. 6 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the Asia Bond Fund, depending on the share class you select. Class Class C Class R Institutional Institutional A Shares Shares Service Class Class Shares Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales 5.75% None None None None Charge (Load) imposed upon purchases (as a percentage of offering price) Maximum Deferred None 1.00% None None None Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange 2.00% 2.00% 2.00% 2.00% 2.00% Fee (as a percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and/or 0.25% 1.00% 0.50% None None Service (12b-1) Fees Other Expenses % Total annual fund % operating expenses Less: Amount of Fee % Limitations/Expense Reimbursements Net annual fund % operating expenses (Footnotes included after Example) 7 Example This Example is intended to help you compare the cost of investing in the Asia Bond Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Asia Bond Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $ $ Class C Shares $ $ Class R Shares $ $ Institutional Class Shares $ $ Institutional Service Class Shares $ $ * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The Asia Bond Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $100,000 or more. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 3 A contingent deferred sales charge (CDSC) of up to 0.75% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 4, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 4 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 8 5 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 30 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 6 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 7 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 8 The Trust and the Adviser have entered into a written contract limiting operating expenses to % for Class A, % for Class C, % for Class R, % for Institutional Service Class, and % for Institutional Class through the Funds first two years of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses and Acquired Fund Fees and Expenses. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 9 Section 1 Aberdeen Global Fixed Income Fund Summary and Performance Objective The Global Fixed Income Fund seeks to maximize total investment return consistent with prudent investment management, consisting of a combination of interest income, currency gains and capital appreciation. Principal Strategies The Global Fixed Income Fund seeks to achieve its objective by investing in fixed-income securities of U.S. and foreign issuers including: foreign governments and companies, including those in emerging markets; multinational organizations, such as the World Bank; the U.S. government, its agencies and instrumentalities and U.S. companies; and asset-backed securities. As a non-fundamental policy, under normal market conditions, the Global Fixed Income Fund invests at least 80% of the value of its net assets, plus any borrowings for investment purposes, in fixed-income securities of issuers located in a number of countries throughout the world, which may include the U.S. If the Global Fixed Income Fund changes its 80% investment policy, it will notify shareholders at least 60 days before the change and will change the name of the Global Fixed Income Fund. Under normal market conditions, the Fund will invest significantly (at least 40%  unless market conditions are not deemed favorable by the Adviser in which case the Fund would invest at least 30%) in companies organized or having their principal place of business outside the United States or doing a substantial amount of business outside the United States. There is no limit on the Fund's ability to invest in emerging markets. The portfolio managers base their investment decisions on fundamental market factors, currency trends and credit quality. The Fund generally invests in countries where the combination of fixed-income returns and currency exchange rates appears attractive, or, if the currency trend is unfavorable, where the portfolio managers believe the currency risk can be reduced through hedging. The Fund may invest in all types of fixed-income securities, including: corporate bonds, debentures and notes; convertible debt securities; preferred stocks; government securities; municipal securities; mortgage-backed securities; and repurchase agreements involving portfolio securities. The Fund may purchase securities denominated in foreign currencies or in U.S. dollars. The Fund may invest up to: 10 40% of assets in securities of issuers located in any single foreign country; 35% of net assets in fixed-income securities rated below investment grade (junk bonds); 25% of assets in the securities of any one foreign government, its agencies, instrumentalities and political subdivisions; and 20% of net assets in equity securities, including common stocks, warrants and rights. The Fund has no stated maturity policy and the average effective maturity may change. To a limited extent, the Fund may also engage in other investment practices that include the use of options, futures, swaps and other derivative securities. The Fund will attempt to take advantage of pricing inefficiencies in these securities. For example, the Fund may write (i.e., sell) put and call options. The Fund would receive premium income when it writes an option, which will increase the Fund's return in the event the option expires unexercised or is closed out at a profit. Upon the exercise of a put or call option written by the Fund, the Fund may suffer an economic loss equal to the difference between the price at which the Fund is required to purchase, in the case of a put, or sell, in the case of a call, the underlying security or instrument and the option exercise price, less the premium received for writing the option. The Fund may engage in derivative transactions involving a variety of underlying instruments, including equity and debt securities, securities indexes, futures and options on swaps (commonly referred to as swaptions). The writing of uncovered (or so-called "naked") options and other derivative strategies are speculative and may hurt the Fund's performance. The Fund may attempt to hedge its investments in order to mitigate risk, but it is not required to do so. The benefits to be derived from the Fund's options and derivatives strategy are dependent upon the Adviser's ability to discern pricing inefficiencies and predict trends in these markets, which decisions could prove to be inaccurate. This requires different skills and techniques than predicting changes in the price of individual fixed income securities, and there can be no assurance that the use of this strategy will be successful. The Adviser has selected Aberdeen Asset Management Asia Limited and Aberdeen Asset Management Investment Services Limited as subadvisers to manage the Global Fixed Income Funds portfolio on a day-to-day basis. Principal Risks The Global Fixed Income Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Global Fixed Income Funds investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: Credit Risk . Credit risk refers to the likelihood that an issuer will default in the payment of the principal or interest on an instrument and is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of rating agencies and are not guarantees of the quality of the securities. In addition, the depth and liquidity of the market for a fixed income security may affect its credit risk. Credit risk of a security may change over its life and rated securities are often reviewed and may be subject to down grade by a rating agency. A fund purchasing bonds faces the risk that the creditworthiness of an issuer may decline, causing the value of the bonds to decline. In addition, an issuer may not be able to make timely payments on the interest and/or principal on the bonds it has issued. Because the issuers of high-yield bonds or junk bonds (bonds rated below the fourth highest category) may be in uncertain financial health, the prices of these bonds may be more vulnerable to bad economic news or even the expectation of bad news, than investment-grade bonds. In some cases, bonds, particularly high-yield bonds, may decline in credit quality or go into default. Because the Fund may invest in securities not paying current interest or in securities already in default, these risks may be more pronounced. Fixed income securities are not traded on exchanges. The over-the-counter market may be illiquid and there may 11 be times when no counterparty is willing to purchase or sell certain securities. The nature of the market may make valuations difficult or unreliable. Foreign Investment Risk . Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk . An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Fund invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Fund. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Access Risk . Some countries may restrict the Funds access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Fund. Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Fund to losses from fraud, negligence, delay or other actions. 12 Interest Rate Risk . Interest rates have an effect on the value of the Funds fixed income investments because the value of those investments will vary as interest rates fluctuate. Generally, fixed income securities will decrease in value when interest rates rise and when interest rates decline, the value of fixed income securities can be expected to rise. The longer the effective maturity of the Funds securities, the more sensitive the Fund will be to interest rate changes. (As a general rule, a 1% rise in interest rates means a 1% fall in value for every year of duration. Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration.) As interest rates decline, the issuers of securities held by the Fund may prepay principal earlier than scheduled, forcing the Fund to reinvest in lower-yielding securities. Prepayment may reduce the Funds income. As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities. This will have the effect of locking in a below-market interest rate, increasing the Funds duration and reducing the value of such a security. Because the Fund may invest in mortgage-related securities, it is more vulnerable to both of these risks. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Speculative Exposure Risk . To the extent that a derivative or practice is not used as a hedge, the Fund is directly exposed to its risks. Gains or losses from speculative positions in a derivative may be much greater than the derivative's original cost. For example, potential losses from writing uncovered call options on currencies and from speculative short positions on currencies are unlimited. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Global Fixed Income Funds investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the Global Fixed Income Fund because it is new. 13 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the Global Fixed Income Fund, depending on the share class you select. Class A Class C Class R Institutional Institutional Shares Shares Shares Service Class Class Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales Charge (Load) 4.25% None None None None imposed upon purchases (as a percentage of offering price) Maximum Deferred Sales None 1.00% None None None Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange Fee (as a 2.00% 2.00% 2.00% 2.00% 2.00% percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 1.00% 1.00% 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) 0.25% 1.00% 0.50% None None Fees Other Expenses % Total annual fund operating % expenses Less: Amount of Fee % Limitations/Expense Reimbursements Net annual fund operating expenses % (Footnotes included after Example) 14 Example This Example is intended to help you compare the cost of investing in the Global Fixed Income Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Global Fixed Income Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $ $ Class C Shares $ $ Class R Shares $ $ Institutional Service Class Shares $ $ Institutional Class Shares $ $ * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The Global Fixed Income Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $100,000 or more. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 3 A contingent deferred sales charge (CDSC) of up to 0.75% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 4, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 15 4 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 5 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 30 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 6 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 7 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 8 The Trust and the Adviser have entered into a written contract limiting operating expenses to % for Class A, % for Class C, % for Class R, % for Institutional Service Class, and % for Institutional Class through the Funds first two years of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses and Acquired Fund Fees and Expenses. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 16 Section 1 Aberdeen Global Small Cap Fund Summary and Performance Objective The Global Small Cap Fund seeks long-term growth of capital. Principal Strategies The Global Small Cap Fund seeks to achieve its objective by investing in equity securities of small U.S. and foreign companies. As a non-fundamental policy, under normal market conditions, the Fund will invest at least 80% of the value of its net assets, plus any borrowings for investment purposes, in equity securities of small companies from a broad range of countries, including the U.S. and 30% of assets in companies located or conducting a majority of their business outside the U.S. If the Global Small Cap Fund changes its 80% investment policy, it will notify shareholders at least 60 days before the change and will change the name of the Global Small Cap Fund. The Fund considers a "small" company to be one whose market capitalization is within the range of capitalizations of companies in the MSCI World Small Cap Index at the time of purchase. As of December 31, 2008, the MSCI World Small Cap Index included companies with market capitalization between $0.007 billion and $5.5 billion. Some companies may outgrow the definition of a small company after the Fund has purchased their securities. These companies continue to be considered small for purposes of the Fund's minimum 80% allocation to small company equities. In addition, the Fund may invest in companies of any size once the 80% policy is met. As a result, the Fund's average market capitalization may sometimes exceed that of the largest company in the MSCI World Small Cap Index. The Global Small Cap Funds portfolio managers employ a fundamental, bottom-up equity investment style, which is characterized by intensive, first-hand research and disciplined company evaluation. Stocks are identified for their long-term, fundamental value. The stock selection process contains two filters, first quality and then price. In the quality filter, the portfolio managers seek to determine whether the company is a business that has good growth prospects and a balance sheet that supports expansion, and they evaluate other business risks. In the price filter, the portfolio managers assess the value of a company by reference to standard financial ratios, and estimate the value of the company relative to its market price and the valuations of companies within a relevant universe. The portfolio managers may sell a security when they perceive that a companys business direction or growth prospects have changed or the companys valuations are no longer attractive. The Fund will diversify its investments across companies, industries and countries. The Fund's equity holdings may include: common stocks and preferred stocks; rights and warrants; securities convertible into common stocks; and partnership interests. The Fund may invest: up to 20% of net assets in debt securities; up to 10% of net assets in private funds that invest in private equity and in venture-capital companies; up to 35% of net assets in emerging markets securities; without limit in special-situation companies; and 17 · without limit in foreign securities. To a limited extent, the Fund may also engage in other investment practices. The Adviser has selected Aberdeen Asset Management Asia Limited and Aberdeen Asset Management Investment Services Limited as subadvisers to manage the Global Small Cap Funds portfolio on a day-today basis. Principal Risks The Global Small Cap Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Global Small Cap Funds investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: Foreign Investment Risk . Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk . An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Fund invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. 18 Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Fund. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Access Risk . Some countries may restrict the Funds access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Fund. Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Fund to losses from fraud, negligence, delay or other actions. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Management Risk . The Fund bears the risk that the actively managed approach used by the portfolio managers to identify U.S. securities for investment will not be successful in identifying securities that will help the Fund achieve its investment objectives, causing the Fund to underperform its benchmark or other funds with a similar investment objective. Special-situation companies . "Special situations" are unusual developments that affect a company's market value. Examples include mergers, acquisitions and reorganizations. Securities of special-situation companies may decline in value if the anticipated benefits of the special situation do not materialize. Start-up and other small companies . Start-up and other small companies may have less-experienced management, limited product lines, unproven track records or inadequate capital reserves. Their securities may carry increased market, liquidity, information and other risks. Key information about the company may be inaccurate or unavailable. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Global Small Cap Funds investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the Global Small Cap Fund because it is new. 19 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the Global Small Cap Fund, depending on the share class you select. Class A Class B Class C Class R Institutional Institutional Shares Shares Shares Shares Service Class Class Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales 5.75% None None None None None Charge (Load) imposed upon purchases (as a percentage of offering price) Maximum Deferred None 5.00% 1.00% None None None Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange 2.00% 2.00% 2.00% 2.00% 2.00% 2.00% Fee (as a percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 1.25% 1.25% 1.25% 1.25% 1.25% 1.25% Distribution and/or 0.25% 1.00% 1.00% 0.50% None None Service (12b-1) Fees Other Expenses % Total annual fund % operating expenses Less: Amount of Fee % Limitations/Expense Reimbursements Net annual fund % operating expenses (Footnotes included after Example) 20 Example This Example is intended to help you compare the cost of investing in the Global Small Cap Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Global Small Cap Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $ $ Class B Shares $ $ Class C Shares $ $ Class R Shares $ $ Institutional Class Shares $ $ Institutional Service Class Shares $ $ * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: 1 Year 3 Years Class B Shares $ $ Class C Shares $ $ ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The Global Small Cap Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $50,000 or more. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 21 3 A contingent deferred sales charge (CDSC) of up to 1.00% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 4, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 4 A CDSC beginning at 5% and declining to 1% is charged if you sell Class B shares within six years after purchase. Class B shares convert to Class A shares after you have held them for seven years. See Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class B Shares. 5 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 6 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 90 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 7 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 8 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 9 The Trust and the Adviser have entered into a written contract limiting operating expenses to % for Class A, % for Class B, % for Class C, % for Class R, % for Institutional Service Class, and % for Institutional Class through the Funds first two years of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses and Acquired Fund Fees and Expenses. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 22 Section 1 Aberdeen International Focus Fund Summary and Performance Objective The International Focus Fund seeks long-term capital appreciation. Principal Strategies The International Focus Fund seeks to achieve its objective by investing in equity securities of approximately 60 to 85 companies located in or conducting a majority of their business in major foreign markets or companies whose securities trade primarily in major foreign markets. As a non-fundamental policy, under normal market conditions, the Fund will invest at least 80% of the value of its net assets, plus any borrowings for investment purposes, in equity securities of issuers from a broad range of major foreign markets. If the International Focus Fund changes its 80% investment policy, it will notify shareholders at least 60 days before the change and will change the name of the International Focus Fund. Major foreign markets currently consist of Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, Malaysia, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. These countries are currently, or proposed to be, represented in the Morgan Stanley Capital International Europe, Australasia and Far East (EAFE ® ) Index. The "top fifteen" (largest company holdings) in the Fund's portfolio may account for 40% or more of the Fund's assets. The Fund is not an index fund and will not seek to match the performance or weightings of the EAFE Index. The Fund intends to diversify its investments across a number of different countries. However, at times the Fund may invest a significant part of its assets in any single country. The Fund may invest up to 15% of assets in emerging markets. The International Focus Funds portfolio managers employ a fundamental, bottom-up equity investment style, which is characterized by intensive, first-hand research and disciplined company evaluation. Stocks are identified for their long-term, fundamental value. The stock selection process contains two filters, first quality and then price. In the quality filter, the portfolio managers seek to determine whether the company is a business that has good growth prospects and a balance sheet that supports expansion, and they evaluate other business risks. In the price filter, the portfolio managers assess the value of a company by reference to standard financial ratios, and estimate the value of the company relative to its market price and the valuations of companies within a relevant universe. The portfolio managers may sell a security when they perceive that a companys business direction or growth prospects have changed or the companys valuations are no longer attractive. The Fund's equity holdings may include: common stocks; warrants; and securities convertible into or exchangeable for common stocks. To a limited extent, the Fund may also engage in other investment practices. The Adviser has selected Aberdeen Asset Management Asia Limited and Aberdeen Asset Management Investment Services Limited as subadvisers to manage the International Focus Funds portfolio on a day-to-day basis. Principal Risks 23 The International Focus Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the International Focus Funds investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: Focus Risk . The Fund generally invests a greater proportion of its assets in the securities of a smaller number of issuers. As a result, the Fund may be subject to greater volatility with respect to its investments than a fund that invests in a larger number of securities. Foreign Investment Risk . Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk. An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Fund invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Fund. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Access Risk . Some countries may restrict the Funds access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Fund. 24 Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Fund to losses from fraud, negligence, delay or other actions. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the International Focus Funds investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the International Focus Fund because it is new. 25 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the International Focus Fund, depending on the share class you select. Class A Class B Class C Class R Institutional Institutional Shares Shares Shares Shares Service Class Class Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales Charge (Load) 5.75% None None None None None imposed upon purchases (as a percentage of offering price) Maximum Deferred Sales None 5.00% 1.00% None None None Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange Fee (as a 2.00% 2.00% 2.00% 2.00% 2.00% 2.00% percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) 0.25% 1.00% 1.00% 0.50% None None Fees Other Expenses % Total annual fund operating % expenses Less: Amount of Fee % Limitations/Expense Reimbursements Net annual fund operating % expenses (Footnotes included after Example) 26 Example This Example is intended to help you compare the cost of investing in the International Focus Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the International Focus Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $ $ Class B Shares $ $ Class C Shares $ $ Class R Shares $ $ Institutional Service Class Shares $ $ Institutional Class Shares $ $ * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: 1 Year 3 Years Class B Shares $ $ Class C Shares $ $ ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The International Focus Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $50,000 or more. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 27 3 A contingent deferred sales charge (CDSC) of up to 1.00% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 4, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 4 A CDSC beginning at 5% and declining to 1% is charged if you sell Class B shares within six years after purchase. Class B shares convert to Class A shares after you have held them for seven years. See Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class B Shares. 5 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 4, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 6 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 90 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 7 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 8 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 9 The Trust and the Adviser have entered into a written contract limiting operating expenses to % for Class A, % for Class B, % for Class C, % for Class R, % for Institutional Service Class, and % for Institutional Class through the Funds first two years of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses and Acquired Fund Fees and Expenses. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 28 Section 1 Aberdeen International Focus Portfolio Summary and Performance Objective The International Focus Portfolio seeks long-term capital appreciation. Principal Strategies The International Focus Portfolio seeks to achieve its objective by investing in equity securities of approximately 60 to 85 companies located in or conducting a majority of their business in major foreign markets or companies whose securities trade primarily in major foreign markets. As a non-fundamental policy, under normal market conditions, the Portfolio will invest at least 80% of the value of its net assets, plus any borrowings for investment purposes, in equity securities of issuers from a broad range of foreign countries. If the International Focus Portfolio changes its 80% investment policy, it will notify shareholders at least 60 days before the change and will change the name of the International Focus Portfolio. Major foreign markets currently consist of Australia, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, Malaysia, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the United Kingdom. These countries are currently, or proposed to be, represented in the Morgan Stanley Capital International Europe, Australasia and Far East (EAFE ®) Index. The "top fifteen" (largest company holdings) in the Portfolios portfolio may account for 40% or more of the Portfolio's assets. The Portfolio is not an index fund and will not seek to match the performance or weightings of the EAFE Index. The Portfolio intends to diversify its investments across a number of different countries. However, at times the Portfolio may invest a significant part of its assets in a single country. The Portfolio may invest up to 15% of its assets in emerging markets. The International Focus Portfolios portfolio managers employ a fundamental, bottom-up equity investment style, which is characterized by intensive, first-hand research and disciplined company evaluation. Stocks are identified for their long-term, fundamental value. The stock selection process contains two filters, first quality and then price. In the quality filter, the portfolio managers seek to determine whether the company is a business that has good growth prospects and a balance sheet that supports expansion, and they evaluate other business risks. In the price filter, the portfolio managers assess the value of a company by reference to standard financial ratios, and estimate the value of the company relative to its market price and the valuations of companies within a relevant universe. The portfolio managers may sell a security when they perceive that a companys business direction or growth prospects have changed or the companys valuations are no longer attractive. The Portfolios equity holdings may consist of: common stocks; warrants; and securities convertible into or exchangeable for common stocks. The Portfolio may invest up to 20% of its net assets in debt securities, including up to 5% of net assets in debt securities rated below investment grade. To a limited extent, the Portfolio may also engage in other investment practices. The Adviser has selected Aberdeen Asset Management Asia Limited and Aberdeen Asset Management Investment Services Limited as subadvisers to manage the International Focus Portfolios portfolio on a day-to-day basis. 29 Principal Risks The International Focus Portfolio cannot guarantee that it will achieve its investment objective. As with any fund, the value of the International Focus Portfolios investmentsand therefore, the value of Portfolio sharesmay fluctuate. These changes may occur because of: Focus Risk . The Portfolio generally invests a greater proportion of its assets in the securities of a smaller number of issuers. As a result, the Portfolio may be subject to greater volatility with respect to its investments than a fund that invests in a larger number of securities. Foreign Investment Risk . Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk . An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Portfolio may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Portfolios foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Portfolio invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Portfolio. In addition, special U.S. tax considerations may apply to the Portfolios foreign investments. 30 Access Risk . Some countries may restrict the Portfolios access to investments or offer terms that are less advantageous than those for local investors. This could limit the attractive investment opportunities available to the Portfolio. Operational Risk . Some countries have less-developed securities markets (and related transaction, registration and custody practices) that could subject the Portfolio to losses from fraud, negligence, delay or other actions. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Portfolio by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Portfolio emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the International Focus Portfolios investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the International Focus Portfolio because it is new. 31 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the International Focus Portfolio. Shareholder fees (paid directly from your investment) Institutional Class Shares Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange Fee (as a percentage of amount redeemed or exchanged) None None 2.00% Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees Distribution and/or Service (12b-1) Fees Other Expenses Total annual fund operating expenses Less: Amount of Fee Limitations/Expense Reimbursements Net annual fund operating expenses 0.80% None (Footnotes included after Example) 32 Example This Example is intended to help you compare the cost of investing in the International Focus Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the International Focus Portfolio for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Institutional Class Shares $ $ The International Focus Portfolio does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 90 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Portfolio shares that can negatively affect the Portfolios performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 3 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Portfolio for the current fiscal year. 5 The Trust and the Adviser have entered into a written contract limiting operating expenses to % for Institutional Class through the Portfolios first two years of operations. This limit excludes certain Portfolio expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses and Acquired Fund Fees and Expenses. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Portfolio to exceed the expense limitation in the agreement at the time the expenses are waived. 33 Section 2 Fund Details Additional Information about Investments, Investment Techniques and Risks Interest Rate Risk  Prices of fixed-income securities generally increase when interest rates decline and decrease when interest rates increase. Prices of longer term securities generally change more in response to interest rate changes than prices of shorter term securities. To the extent the Fund invests a substantial portion of its assets in fixed-income securities with longer term maturities, rising interest rates may cause the value of the Funds investments to decline significantly. Prepayment Risk  certain bonds will be paid off by the issuer more quickly than anticipated. If this happens, the a Fund may be required to invest the proceeds in securities with lower yields. Extension Risk  when interest rates rise, certain bond obligations will be paid off by the issuer more slowly than anticipated, causing the value of these securities to fall. Credit Risk  The risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. Changes in an issuers credit rating can also adversely affect the value of the Funds investments. High-yield bonds are generally more exposed to credit risk than investment grade securities. Mortgage-Backed Securities - These fixed-income securities represent the right to receive a portion of principal and/or interest payments made on a pool of residential or commercial mortgage loans. When interest rates fall, borrowers may refinance or otherwise repay principal on their loans earlier than scheduled. When this happens, certain types of mortgage-backed securities will be paid off more quickly than originally anticipated and a Fund will have to invest the proceeds in securities with lower yields. This risk is known as prepayment risk. When interest rates rise, certain types of mortgage-backed securities will be paid off more slowly than originally anticipated and the value of these securities will fall. This risk is known as extension risk. Because of prepayment risk and extension risk, mortgage-backed securities react differently to changes in interest rates than other fixed-income securities. Small movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain mortgage-backed securities. A Fund generally will invest in fixed or floating rate mortgage-backed securities which include, but are not limited to, U.S. Government agency securities issued by GNMA, FHLMC or FNMA and non-agency issued securities. A Fund may purchase securities on a when issued, to be announced, delayed delivery, delayed settlement, or forward commitment basis. A Fund may also utilize grantor trusts and senior classes of real estate investment conduits or other legal structures, including collateralized mortgage obligations (CMOs), as well as Interest Only (IO) or Principal Only (PO) instruments in combination with each other or with MBS pass-throughs to synthetically create pass-through equivalents. MBS pass-through roll proceeds may be re-invested in short duration instruments with an effective duration of 1 year or less including a short duration mutual fund or a pooled fund. Asset-Backed Securities - Like traditional fixed-income securities, the value of asset-backed securities typically increases when interest rates fall and decreases when interest rates rise. Certain asset-backed securities may also be subject to the risk of prepayment. In a period of declining interest rates, borrowers may pay what they owe on the underlying assets more quickly than anticipated. Prepayment reduces the yield to maturity and the average life of the asset-backed securities. In addition, when a Fund reinvests the proceeds of a prepayment, it may receive a lower interest rate. In a period of rising interest rates, prepayments may occur at a slower rate than expected. As a result, the average maturity of a Funds portfolio may increase. Prepayments also vary based on, among other factors, general economic conditions and other demographic conditions. The value of longer term securities generally changes more in response to changes in interest rates than shorter term securities. Asset-backed securities present credit risks that are not presented by mortgage-backed securities. This is because asset-backed securities generally do not have 34 the benefit of a security interest in collateral that is comparable to mortgage assets. If the issuer of an asset-backed security defaults on its payment obligations, there is the possibility that, in some cases, a Fund will be unable to possess and sell the underlying collateral and that the Funds recoveries on repossessed collateral may not be available to support payments on the securities. In the event of a default, a Fund may suffer a loss if it cannot sell collateral quickly and receive the amount it is owed. The risk of default by borrowers is greater during periods of rising interest rates and/or unemployment rates. In addition, instability in the markets for asset-backed securities may affect the liquidity of such securities, which means a Fund may be unable to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and the Fund may incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower-rated asset-backed securities may affect the overall market for such securities thereby impacting the liquidity and value of higher-rated securities. Impact of Sub-Prime Mortgage Market . The Funds may invest in mortgage-backed, asset-backed and other fixed-income securities whose value and liquidity may be adversely affected by the critical downturn in the sub-prime mortgage lending market in the U.S. Sub-prime loans, which, have higher interest rates, are made to borrowers with low credit ratings or other factors that increase the risk of default. Concerns about widespread defaults on sub-prime loans have also created heightened volatility and turmoil in the general credit markets. As a result, a Funds investments in certain fixed-income securities may decline in value, their market value may be more difficult to determine, and the Fund may have more difficulty disposing of them. High-Yield Bonds and Other Lower Rated Securities - Investment in high-yield bonds (also known as junk bonds) and other lower rated securities involves substantial risk of loss. These securities are considered to be speculative with respect to the issuers ability to pay interest and principal when due and are susceptible to default or decline in market value due to adverse economic and business developments. The market values of high-yield securities tend to be very volatile, and these securities are less liquid than investment-grade debt securities. Therefore, funds that invest in high-yield bonds are subject to the following risks: increased price sensitivity to changing interest rates and to adverse economic and business developments; greater risk of loss due to default or declining credit quality; greater likelihood that adverse economic or company specific events will make the issuer unable to make interest and/or principal payments when due; and negative market sentiments toward high-yield securities may depress their price and liquidity. If this occurs, it may become difficult to price or dispose of a particular security held by a Fund. Investment-grade debt securities - Investment-grade debt securities are debt securities rated within the four highest grades (AAA/Aaa through BBB/Baa) by Standard & Poor's or Moody's rating services, and unrated securities of comparable quality. Country/region focus - Certain Funds invest a significant portion of fund assets in a single country or region. Market swings in the targeted country or region will be likely to have a greater effect on Fund performance than they would in a more geographically diversified equity fund. Emerging markets - Emerging markets are countries generally considered to be relatively less developed or industrialized. Emerging markets often face economic problems that could subject a Fund to increased volatility or substantial declines in value. Deficiencies in regulatory oversight, market infrastructure, shareholder protections and company laws could expose the Fund to risks beyond those generally encountered in developed countries. Depositary Receipts  The Funds may invest in securities of foreign issuers in the form of depositary receipts, such as American Depositary Receipts (ADRs), European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs), which typically are issued by local financial institutions and 35 evidence ownership of the underlying securities. Depositary receipts are generally subject to the same risks as the foreign securities that they evidence or into which they may be converted. Depositary receipts are generally subject to the same risks as the foreign securities that they evidence or into which they may be converted. Depositary receipts may or may not be jointly sponsored by the underlying issuer. The issuers of unsponsored depositary receipts are not obligated to disclose information that is, in the United States, considered material. Therefore, there may be less information available regarding these issuers and there may not be a correlation between such information and the market value of the depositary receipts. Certain depositary receipts are not listed on an exchange and therefore may be considered to be illiquid securities. Derivatives  Certain Funds may invest in derivatives. A derivative is a contract whose value is based on performance of an underlying financial asset, index or economic measure. For example, an option is a derivative because its value changes in relation to the performance of an underlying stock. The value of an option on a futures contract varies with the value of the underlying futures contract, which in turn varies with the value of the underlying commodity or security. Derivatives present the risk of disproportionately increased losses and/or reduced opportunities for gains when the financial asset or measure to which the derivative is linked changes in unexpected ways. Some risks of investing in derivatives include: the other party to the derivatives contract may fail to fulfill its obligations; their use may reduce liquidity and make the Fund harder to value, especially in declining markets; the Fund may suffer disproportionately heavy losses relative to the amount invested; and changes in the value of derivatives may not match or fully offset changes in the value of the hedged portfolio securities, thereby failing to achieve the original purpose for using the derivatives. Exposure Risk - The risk associated with investments (such as derivatives) or practices (such as short selling) that increase the amount of money a Fund could gain or lose on an investment. Hedged - Exposure Risk could multiply losses generated by a derivative or practice used for hedging purposes. Such losses should be substantially offset by gains on the hedged investment. However, while hedging can reduce or eliminate losses, it can also reduce or eliminate gains. Speculative - To the extent that a derivative or practice is not used as a hedge, a Fund is directly exposed to its risks. Gains or losses from speculative positions in a derivative may be much greater than the derivative's original cost. For example, potential losses from writing uncovered call options and from speculative short sales are unlimited. Correlation Risk- The risk that changes in the value of a hedging instrument will not match those of the investment being hedged. Short Sales Risk  Certain Funds may engage in short sales. In a short sale, a Fund may sell a security the Fund does not own in the hope of buying the same security at a later date at a lower price. The Fund is required to borrow the security to deliver it to the buyer and is obligated to return the security to the lender at a later date. Short sales involve the risk that the price of the security sold short increases from the time the security is sold short to the date the Fund purchases the security to replace the borrowed security. Any such loss is increased by the amount of the premium or interest the Fund must pay to the lender of the security. Likewise, any gain will be decreased by the amount of premium or interest the Fund must pay to the lender of the security. When a cash dividend is declared on a security for which the Fund has a short position, the Fund incurs the obligation to pay an amount equal to that dividend to the lender of the shorted security. However, any such dividend on a security sold short generally reduces the market value of the shorted security, thus increasing the Funds unrealized gain or reducing the Funds unrealized loss on its shortsale transaction. The Fund is also required to segregate other assets on its books to cover its obligation to return the security to the lender which means that those other assets may not be available to meet the 36 Funds needs for immediate cash or other liquidity. A Funds performance may also suffer if it is required to close out a short position earlier than it had intended. This would occur if the securities lender required the Fund to deliver the securities the Fund borrowed prior to the end of the term of the short sale and the Fund was unable to borrow the securities from another securities lender. Short sales "against the box" - A short sale against the box is a short sale where a Fund owns enough shares of the security involved to cover the borrowed securities, if necessary. Currency transactions - Currency transaction instruments, such as options, futures, forwards or swaps, are intended to manage fund exposure to currency risk or to enhance total return. Options, futures or forwards involve the right or obligation to buy or sell a given amount of foreign currency at a specified price and future date. Swaps involve the right or obligation to receive or make payments based on two different currency rates. Futures and options on futures - Futures and options on futures are exchange-traded contracts that enable a Fund to hedge against or speculate on future changes in currency values, interest rates or stock indexes. Futures obligate a Fund (or give it the right, in the case of options) to receive or make payment at a specific future time based on those future changes. Options - Options are instruments that provide a right to buy (call) or sell (put) a particular security or an index of securities at a fixed price within a certain time period. A Fund may purchase and write both put and call options for hedging or speculative purposes. An option is out-of-the-money if the exercise price of the option is above, in the case of a call option, or below, in the case of a put option, the current price (or interest rate or yield for certain options) of the referenced security or instrument. Swaps - A swap is a contract between the Fund and another party in which the parties agree to exchange streams of payments based on certain benchmarks. For example, a Fund may use swaps to gain access to the performance of a benchmark asset (such as an index or one or more stocks) where the Fund's direct investment is restricted. Structured instruments - Structured investments include swaps, structured securities and other instruments that allow a Fund to gain access to the performance of a benchmark asset (such as an index or selected stocks) that may be more attractive or accessible than the fund's direct investment. Warrants  Certain Funds may invest in warrants. Warrants are securities that give the holder the right to buy common stock at a specified price for a specified period of time. Warrants are considered speculative and have no value if they are not exercised before their expiration date. When-issued securities and forward commitments - These instruments include the purchase or sale of securities for delivery at a future date. The market value may change before delivery. Municipal Securities  Certain Funds may invest in securities and instruments issued by state and local government issuers. Municipal Securities in which a Fund may invest consist of bonds, notes, commercial paper and other instruments (including participation interests in such securities) issued by or on behalf of the states, territories and possessions of the United States (including the District of Columbia) and their political subdivisions, agencies or instrumentalities. Municipal Securities include both general and revenue bonds and may be issued to obtain funds for various purposes. General obligations are secured by the issuers pledge of its full faith, credit and taxing power. Revenue obligations are payable only from the revenues derived from a particular facility or class of facilities. Municipal Securities are often issued to obtain funds for various public purposes, including the construction of a wide range of public facilities such as bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Municipal Securities include private activity bonds, pre-refunded municipal securities and auction rate securities. 37 Zero Coupon Bonds - These securities pay no interest during the life of the security and are issued by a wide variety of governmental issuers. They often are sold at a deep discount. Zero coupon bonds may be subject to greater price changes as a result of changing interest rates than bonds that make regular interest payments; their value tends to grow more during periods of falling interest rates and, conversely, tends to fall more during periods of rising interest rates. Although not traded on a national securities exchange, zero coupon bonds are widely traded by brokers and dealers, and are considered liquid. Holders of zero coupon bonds are required by federal income tax laws to pay taxes on the interest, even though such payments are not actually being made. To avoid federal income tax liability, a Fund may have to make distributions to shareholders and may have to sell some assets at inappropriate times in order to generate cash for the distributions. REIT Risk  In the event a Fund invests in REITs, the Fund would be exposed to REIT risk. REIT risk includes the risk associated with direct ownership of real estate and with the real estate industry in general. These risks include possible declines in the value of real estate, possible lack of availability of mortgage funds, and unexpected vacancies of properties. REITs that invest in real estate mortgages are subject to prepayment risk. Stock Market Risk  For a Fund that invests in stocks, the Fund could lose value if the individual stocks in which it maintains long positions and/or the overall stock markets on which the stocks trade decline in price. In addition, a Fund that engages in short sales could lose value if the individual stocks which they sell short increase in price. Stocks and stock markets may experience short-term volatility (price fluctuation) as well as extended periods of price decline or increase. Individual stocks are affected by many factors, including: corporate earnings; production; management; sales; and market trends, including investor demand for a particular type of stock, such as growth or value stocks, small or large stocks, or stocks within a particular industry. Stock markets are affected by numerous factors, including interest rates, the outlook for corporate profits, the health of the national and world economies, national and world social and political events, and the fluctuation of other stock markets around the world. Private funds - Private funds are private limited partnerships or other investment funds that themselves invest in private equity or debt securities of: companies in the venture-capital or post-venture-capital stages of development; companies engaged in special situations or changes in corporate control, including buyouts. Privatization programs - In a privatization program a foreign government may sell all or part of its interests in enterprises they own or control. Restricted and other illiquid securities - These are securities with restrictions on trading, or those not actively traded. May include private placements. Special-situation companies - Special-situation companies are companies experiencing unusual developments affecting their market values. Special situations may include acquisition, consolidation, reorganization, recapitalization, merger, liquidation, special distribution, tender or exchange offer, or potentially favorable litigation. Securities of a special-situation company could decline in value and hurt the Fund's performance if the anticipated benefits of the special situation do not materialize. 38 Start-up and other small companies - These are companies with small relative market capitalizations, including those with continuous operations of less than three years. In general, stocks of small-cap companies trade in lower volumes and are subject to greater or more unpredictable price changes than securities of larger companies or the market overall. Small-cap companies may have limited product lines or markets, be less financially secure than larger companies, or depend on a small number of key personnel. If adverse developments occur, such as due to management changes or product failure, a Funds investment in a small-cap company may lose substantial value. Investing in small-cap companies requires a longer term investment view and may not be appropriate for all investors. Securities Lending  The Funds may lend securities, which involves the risk that the borrower may fail to return the securities in a timely manner or at all. Consequently, a Fund may lose money and there could be a delay in recovering the loaned securities. A Fund could also lose money if it does not recover the loaned securities and/or the value of the collateral falls, including the value of investments made with cash collateral. Under certain circumstances, these events could trigger adverse tax consequences to a Fund. Temporary Investments  Each of the Funds generally will be fully invested in accordance with its objective and strategies. However, pending investment of cash balances, or if the Funds management believes that business, economic, political or financial conditions warrant, a Fund may invest without limit in cash or money market cash equivalents, including: short-term U.S. or foreign government securities or securities of their agencies or instrumentalities; certificates of deposit, bankers acceptances, and interest-bearing savings deposits of commercial banks; prime quality commercial paper; bonds, debentures and short and intermediate term notes; repurchase agreements covering any of the securities in which the Fund may invest directly; shares of money market funds; and shares of other investment companies that invest in securities in which the Fund may invest, to the extent permitted by applicable law. The use of temporary investments prevents a Fund from fully pursuing its investment objective, and the Fund may miss potential market upswings. Borrowing - A Fund may borrow money from banks to meet redemptions or for other temporary or emergency purposes. Valuation Risk- The lack of an active trading market may make it difficult to obtain an accurate price for a security held by a Fund. Other Information Commodity Pool Operator Exemption Each Fund is operated by a person that has claimed an exclusion from the definition of the term commodity pool operator under the Commodity Exchange Act (CEA), and, therefore, such person is not subject to registration or regulation as a pool operator under the CEA. Portfolio Holdings Disclosure Each Fund posts onto the Trusts internet site, www.aberdeeninvestments.com, substantially all of its securities holdings as of the end of each month. Such portfolio holdings are available no earlier than 15 calendar days after the end of the previous month. A description of the Funds policies and procedures regarding the release of portfolio holdings information is available in the Funds SAI. 39 Section 3 Fund Management Investment Adviser & Subadviser Aberdeen Asset Management Inc. (AAMI or the Adviser), a Delaware corporation formed in 1993, serves as the investment adviser to each Fund. The Advisers principal place of business is located at 1735 Market Street, 37th Floor, Philadelphia, Pennsylvania 19103. As of December 31, 2008, the Adviser had approximately $[] billion in assets under management. The Adviser manages and supervises the investment of each Funds assets on a discretionary basis. Aberdeen Asset Management Investment Services Limited (AAMISL or Subadviser), a United Kingdom corporation, and Aberdeen Asset Management Asia Limited (AAMAL or Subadviser), a Singapore corporation, serve as Subadvisers to the Funds. AAMISLs principal place of business is located at One Bow Churchyard, London, England, EC4M9HH. As of December 31, 2008, AAMISL had approximately $[] billion in assets under management. AAMALs principal place of business is located at 21 Church Street, #01-01 Capital Square Two, Singapore 049480. As of December 31, 2008, AAMAL had approximately $[] billion in assets under management. The Adviser and Subadvisers are responsible for the day-to-day management of each Funds investments. To the extent that AAMISL or AAMAL do not have management over a specific portion of a Funds assets, AAMISL and AAMAL will assist the Adviser with oversight for the Funds. When a portfolio managed team from AAMISL or AAMAL are allocated a specific portion of any of the Funds assets to manage, it will receive a fee from the Adviser for its investment decision services. The Adviser and Subadvisers are each wholly owned subsidiaries of Aberdeen Asset Management PLC (Aberdeen PLC), which is the parent company of an asset management group managing approximately $[] billion in assets as of December 31, 2008 for a range of pension funds, financial institutions, investment trusts, unit trusts, offshore funds, charities and private clients, in addition to U.S. registered investment companies. Aberdeen PLC, its affiliates and subsidiaries are referred to collectively herein as Aberdeen. Aberdeen PLC was formed in 1983 and was first listed on the London Stock Exchange in 1991. A discussion regarding the basis for the Board of Trustees approval of the investment advisory agreement for the Funds will be available in the Funds first annual or semi-annual report to shareholders. Management Fees Each Fund pays the Adviser a management fee based on the Funds average daily net assets. With respect to each Fund, the Adviser pays the Subadvisers from the management fee it receives. The total annual advisory fees each Fund pays the Adviser (as a percentage of average daily net assets of each Fund) are as follows: Fund Assets Management Fee Aberdeen Asia Bond Fund On all assets 0.50% Aberdeen Global Fixed Income Fund On all assets 1.00% Aberdeen Global Small Cap Fund On all assets 1.25% 40 Aberdeen International Focus Fund On all assets 1.00% Aberdeen International Focus Portfolio On all assets 0.80% Portfolio Management Asia Bond Fund The Asia Bond Fund is managed by the Asia Fixed Income Team. The Advisers and Subadvisers fixed income management structure comprises independent specialist investment teams who are charged with generating investment ideas in their area of specialization, with their investment universes being as unconstrained as possible. Each investment team operates independently with its own investment process that seeks to maximize the value added in its market segment. Each team is small and dynamic, with focused decision making, clear ownership and accountability. Representatives of the specialist investment teams and portfolio management team attend a bi-weekly investment strategy meeting. The objectives of this meeting are to review portfolio positioning and the views of the specialist investment teams, and to formulate broad investment strategies for unconstrained mandates. The Asia Fixed Income Team is jointly and primarily responsible for the day-to-day management of the Fund, with the following members having the most significant responsibility for the day-to-day management of the Fund: Anthony Michael, Head of Fixed Income  Asia Anthony Michael is responsible for the management and investment performance of Aberdeen's non-Japan Asia fixed income and capital market products as well as a member of interest rate team. Mr. Michael joined Aberdeen in 2007 following the acquisition of Deutsche Asset Management's Fixed Income and Equity businesses that year. Mr. Michael held the position of director/senior portfolio manager with Deutsche in Sydney for five years, responsible for the development and implementation of fixed income and FX strategies. He was also a member of the global strategy group, the global insurance group and was a member of the tactical asset allocation committee. Previously, Mr. Michael worked in similar roles with the Zurich Scudder Group, Perpetual Funds Management Australia and the ING Group. Mr. Michael has a BEcon and a MEc in Economics from Macquarie University, Australia, an MComm in Applied Finance from the University of New South Wales and a Graduate Diploma in Securities studies from the Securities Institute of Australia. Scott Bennett, Head of Asian Credit Scott Bennett is head of Asian credit on the Asian fixed income desk. Mr. Bennett joined Aberdeen in 2008 from ABN AMRO Bank where he was a Director and a trader of fixed income instruments. Previously, Mr. Bennett worked for Citigroup as a Director in the Fixed Income Credit Department. Prior to that, he worked for Schroders in Bangkok and New York City as an associate in the investment banking department and as an associate in the Fixed Income Research Department, respectively. Mr. Bennett graduated with Bachelor Degree in Economics from the Johns Hopkins University and obtained a diploma in International Studies from the Paul H. Nitze School of Advanced International Studies in Bologna, Italy. Kenneth Akintewe, Portfolio Manager Kenneth Akintewe is a portfolio manager on the Asia Pacific fixed income desk. Mr. Akintewe joined Aberdeen in 2002, working first on the global equities desk in Glasgow before moving to the global fixed income team in London in 2003. In his role as assistant fund manager he transferred to Aberdeen's Singapore office in 2004 to facilitate the incorporation of Asian fixed income into global bond portfolios, before joining the Asian fixed income team in 2005 to focus on Asian local currency interest rate and 41 foreign exchange strategy. Mr. Akintewe has an MA in Economics and an MSc in International Banking and Financial Studies from Heriot-Watt University, Edinburgh, UK. Joey Chew, Senior Credit Analyst Joey Chew is a senior credit analyst on the Asian Fixed Income team. Ms. Chew joined Aberdeen in 2008 bringing with her about 14 years of work experience. Previously, Ms. Chew worked as an associate director in Corporate & Infrastructure Ratings at Standard & Poor's Rating Services providing ratings to bond issuers and US dollars corporate and project finance bonds issued in South and South-East Asia. Prior to that, she worked as a credit analyst in the Corporate Commodities Department at Standard Chartered Bank; and as an assistant manager in the Risk Management Department at Rabobank. Her portfolio has covered corporates in the South and South-east Asia across a diverse range of sectors. Ms. Chew graduated with Bachelor of Business (Merit) degree from Nanyang Technological University of Singapore. Yueh Ee-Leen, Assistant Portfolio Manager Yueh Ee-Leen is an assistant portfolio manager on Asia Pacific fixed income team desk located in Singapore. She joined Aberdeen in 2006 as a trader on the Asian fixed income desk, responsible for foreign exchange and fixed income trade execution. Ms. Ee-Leen joined Aberdeen from Prudential Asset Management where as a central trader, she focused on the execution of Asian dollar bonds, local currency bonds, money market instruments and derivatives such as futures and swaps. Previously, she worked for Sumitomo Mitsui Banking Corporation in the international treasury department, where she dealt in the inter-bank cash and foreign exchange markets. She was also responsible for asset/liability management, cashflow management and profit/loss analysis for the team. Ms. Ee-Leen graduated with a BBA (Merit) degree in Business Administration from the National University of Singapore. Global Small Cap Fund International Focus Fund International Focus Portfolio The Global Small Cap Fund, International Focus Fund and International Focus Portfolio are managed by the Global Equity Team. The Global Equity Team works in a collaborative fashion; all team members have both portfolio construction and research responsibilities. Teams work in an open plan format in an effort to foster communication amongst all members. The Adviser and Subadvisers do not believe in having star managers, instead preferring to have both depth and experience within the team. Depth of team members allows the Adviser and Subadvisers to perform the diligent research required by our process. The experience of senior managers provides the confidence needed to take a long-term view. The Team is jointly and primarily responsible for the day-to-day management of the Global Small Cap Fund, International Focus Fund and International Focus Portfolio, with the following members having the most significant responsibility for the day-to-day management of the Global Small Cap Fund, International Focus Fund and International Focus Portfolio: Stephen Docherty, Head of Global Equities Stephen Docherty is head of global equities, managing a team of ten, including three senior Global equity investment managers, who are responsible for Aberdeen's overall strategy towards Global equity investment, including ethical portfolios. Mr. Docherty joined Aberdeen in 1994 successfully establishing performance measurement procedures before taking up a fund management role. Previously, Mr. Docherty worked for Abbey National Plc in the Department of Actuarial Services within the Life Division. Mr. Docherty graduated with a BSc (Hons) in Mathematics and Statistics from the University of Aberdeen. Bruce Stout, Senior Investment Manager Bruce Stout is a senior investment manager on the Global equities team. Mr. Stout joined Aberdeen in 1987 and has held a number of roles including investment manager on the emerging markets team. He graduated with a BA in Economics from the University of Strathclyde and completed a graduate training course with General Electric Company UK. Andrew McMenigall, Senior Investment Manager 42 Andrew McMenigall is a senior investment manager on the Global equity team. Mr. McMenigall joined Aberdeen in 1997 from Ivory & Sime where he was an investment manager on the Global equity team. Previously, Mr. McMenigall worked for Scottish Mutual as an investment manager on the North American team. Prior to that, he worked for Prospect Communications Ltd as Finance Director. Mr. McMenigall began his career with Ivory & Sime as an investment administrator before progressing to an investment manager. Mr. McMenigall graduated as an Officer in the British Army from the Royal Military Academy, Sandhurst before completing an MBA from the University of Edinburgh. He is an Associate of the UK Society of Investment Professionals. Jeremy Whitley, Senior Investment Manager Jeremy Whitley is a senior investment manager on the global equities team. Mr. Whitley joined the then Edinburgh Fund Managers in 1995 as an investment manager in the Pacific team, which he later came to head. He relocated to Singapore in 2004 following EFM's acquisition. Mr. Whitley then relocated back to the Edinburgh office to join the global equities team in 2007. Mr. Whitley graduated with an MA in English and Art History from the University of St Andrews and an MBA from the University of Edinburgh. Jamie Cumming, CFA, Senior Investment Manager Jamie Cumming is an investment manager on the global equities team. Mr. Cumming joined Aberdeen in 2001 as a trainee investment manager on the UK small companies desk. Previously, Mr. Cumming worked for Grant Thornton Chartered Accountant as an audit senior, responsible for the audit of a wide variety of small to large companies and pension schemes in the Scottish region. Mr. Cumming graduated with a BA (Hons) from the University of Strathclyde, a PGDIP IT from the University of Paisley and is a CFA Charterholder. He is a member of the Institute of Chartered Accountants in Scotland and is a Threshold Competent Investment Manager. Global Fixed Income Fund The Global Fixed Income Fund is managed by the Global Fixed Income Team. The Advisers and Subadvisers fixed income management structure comprises independent specialist investment teams who are charged with generating investment ideas in their area of specialization, with their investment universes being as unconstrained as possible. Each investment team operates independently with its own investment process that seeks to maximize the value added in its market segment. Each team is small and dynamic, with focused decision making, clear ownership and accountability. Representatives of the specialist investment teams and portfolio management team attend a bi-weekly investment strategy meeting. The objectives of this meeting are to review portfolio positioning and the views of the specialist investment teams, and to formulate broad investment strategies for unconstrained mandates. The Global Fixed Income Team is jointly and primarily responsible for the day-to-day management of the Fund, with the following members having the most significant responsibility for the day-to-day management of the Fund: Annette Fraser, Portfolio Manager  EMEA Annette Fraser is a portfolio manager on the global fixed income team. Ms. Fraser joined Aberdeen via the acquisition of Deutsche Asset Management's London and Philadelphia fixed income businesses in 2005. Ms. Fraser joined Deutsche Asset Management in 1990 as a portfolio manager in the fixed income team where she managed Global, European and US core plus mandates. Ms. Fraser graduated with a MA in Economics from St Andrews University. Nik Hart, Head of European Investment Grade Nik Hart is head of European investment grade fixed income. Mr. Hart joined Aberdeen via the acquisition of Deutsche Asset Management's London and Philadelphia fixed income businesses in 2005. Previously where he held the role of head of credit in London at Deutsche Asset Management and managed UK and Euro credit portfolios. Mr. Hart had joined Deutsche as a graduate in 1992. He graduated with a BA (Hons) from Exeter University. Timothy Vile, Head of Global Credit Timothy Vile is a senior portfolio manager on the US Fixed Income Team. Mr. Vile joined Aberdeen Asset Management via the acquisition of Deutsche Asset Management's London and Philadelphia fixed income 43 businesses in 2005. Mr. Vile held a similar role at Deutsche Asset Management which he joined in 1991 from Equitable Capital Management where he was a portfolio manager for fixed income portfolios. Tim graduated with a BS from Susquehanna University, Pennsylvania, and is a CFA Charterholder. Matt Cobon, Head of Currency Matt Cobon is head of the fixed income currency team. Mr. Cobon joined Aberdeen via the acquisition of Deutsche Asset Management's London and Philadelphia fixed income businesses in 2005. He held a similar role at Deutsche Asset Management, which he joined in 2001. Mr. Cobon started his career at Citibank advising global fixed income and currency fund managers on the active management of their currency exposures. Mr. Cobon graduated with a BSc (Hons) from Warwick University. Simon Hancock, Portfolio Analyst Simon Hancock is a portfolio analyst on the European fixed income desk, responsible for global and european mandates. Mr. Hancock joined Aberdeen via the acquisition of Deutsche Asset Management's London and Philadelphia fixed income businesses in 2005. Mr. Hancock held a similar role at Deutsche Asset Management, which he joined in 1997. Previously, he worked at Bank Julius Baer. 44 Section 4 Investing with Aberdeen Funds A Note About Share Classes The Global Small Cap Fund and International Focus Fund each offer six share classes  Class A, Class B, Class C, Class R, Institutional Service Class and Institutional Class. The Global Fixed Income Fund and Asia Bond Fund each offer five share classes  Class A, Class C, Class R, Institutional Service Class and Institutional Class. The International Focus Portfolio offers Institutional Class shares. An investment in any share class of a Fund represents an investment in the same assets of the Fund. However, the fees, sales charges and expenses for each share class are different. The different share classes simply let you choose the cost structure that is right for you. The fees and expenses for each Fund are set forth in the Fund Summary. Choosing a Share Class When selecting a share class, you should consider the following: which share classes are available to you; how long you expect to own your shares; how much you intend to invest; total costs and expenses associated with a particular share class; and whether you qualify for any reduction or waiver of sales charges. Your financial adviser can help you to decide which share class is best suited to your needs. The Aberdeen Funds offer several different share classes each with different price and cost features. Class A Shares . If you are making an investment of $50,000 or more in the Global Small Cap Fund or International Focus Fund, or $100,000 or more in the Asia Bond Fund or Global Fixed Income Fund, that qualifies for a reduced sales charge, you should consider purchasing Class A shares. Class B Shares. If you are making an investment of $100,000 or less and plan to hold your shares for longer than six years and would prefer not to pay an initial sales charge you might consider Class B shares. By not paying a front-end sales charge, your full investment immediately goes toward buying shares. However, Class B shares are subject to a distribution and service fee, which will cause Class B shares (until conversion to Class A shares) to have a higher expense ratio and thus, make lower dividend payments (to the extent there are dividend payments) than Class A shares. Class C Shares . If you are uncertain as to how long you will hold your shares and would prefer not to pay an initial sales charge you might consider Class C shares. By not paying a front-end sales charge, your full investment immediately goes toward buying shares. However, Class C shares are subject to a distribution and service fee, which will cause Class C shares to have a higher expense ratio and thus, make lower dividend payments (to the extent there are dividend payments) than Class A shares. Additionally, if you redeem your shares within one year, you are subject to a 1% contingent deferred sales charge. The table below provides a further comparison of Class A, Class B and Class C shares, which are available to all investors. In addition to Class A, Class B and Class C shares, certain Funds offer Class R, Institutional Service Class and Institutional Class shares. Class R, Institutional Service Class and Institutional Class shares are only available to institutional accounts. The International Focus Portfolio only offers Institutional Class Shares. Class R, Institutional Service Class and Institutional Class shares are subject to different fees and expenses, have different minimum investment requirements, and are entitled to different services. For eligible investors, Class R, Institutional Service Class and Institutional Class shares may be more suitable than Class A, Class B or Class C shares. 45 Before you invest, compare the features of each share class, so that you can choose the class that is right for you. We describe each share class in detail on the following pages. Your financial adviser can help you with this decision. When you buy shares, be sure to specify the class of shares. If you do not choose a share class, your investment will be made in Class A shares. If you are not eligible for the class you have selected, your investment may be refused. However, we recommend that you discuss your investment with a financial adviser before you make a purchase to be sure that the Fund and the share class are appropriate for you. In addition, consider the Funds investment objectives, principal investment strategies and principal risks to determine which Fund and share class is most appropriate for your situation. 46 Comparing Class A, Class B and Class C Shares Classes and Charges Class A Shares Front-end sales charge up to 5.75% for Class A shares of all Funds (except the Asia Bond Fund and Global Fixed Income Fund) Front-end sales charge up to 4.25% for Class A shares of the Asia Bond Fund and Global Fixed Income Fund Contingent deferred sales charge (CDSC)(1) Annual service and/or 12b-1 fee of 0.25% Administrative services fee of up to 0.25% Points to Consider The offering price of the shares includes a front-end sales charge which means that a portion of your initial investment goes toward the sales charge and is not invested. Reduction and waivers of sales charges may be available. Total annual operating expenses are lower than Class B and Class C expenses which means higher dividends and/or NAV per share. No conversion feature. No maximum investment amount. Class B Shares CDSC up to 5.00% Annual service and/or 12b-1 fee of 1.00% No administrative services fee Points to Consider No front-end sales charge means your full investment immediately goes toward buying shares. No reduction of CDSC, but waivers may be available. The CDSC declines to 1% in most years to zero after six years. Total annual operating expenses are higher than Class A expenses which means lower dividends and/or NAV per share. Automatic conversion to Class A shares after seven years, which means lower annual expenses in the future. Maximum investment amount of $100,000. Larger investments may be rejected. Class C Shares CDSC of 1.00% Points to Consider No front-end sales charge means your full investment immediately goes toward buying shares. No reduction of CDSC, but waivers may be available. The CDSC declines to zero after one year 47 Annual service and/or 12b-1 fee of 1.00% No administrative services fee Total annual operating expenses are higher than Class A expenses which means lower dividends and/or NAV per share. No conversion feature. Maximum investment amount of $1,000,000(2). Larger investments may be rejected. (1) Unless you are otherwise eligible to purchase Class A shares without a sales charge, a CDSC of up to 0.75% on Class A shares of the Asia Bond Fund and Global Fixed Income Fund and 1.00% on Class A shares of all other Funds will be charged on Class A shares redeemed within 18 months of purchase if you paid no sales charge on the original purchase and a finders fee was paid. (2) This limit was calculated based on a one-year holding period. 48 Class A Shares Class A shares may be most appropriate for investors who want lower fund expenses or those who qualify for reduced front-end sales charges or a waiver of sales charges. Front-End Sales Charges for Class A Shares (other than the Asia Bond Fund and Global Fixed Income Fund) Sales Charge as a Percentage of Dealer Commission Net Amount Invested as a Percentage of Amount of Purchase Offering Price* (Approximately) Offering Price Less than $50,000 5.75% 6.10% 5.00% $50,000 up to $100,000 4.75% 4.99% 4.00% $100,000 up to $250,000 3.50% 3.63% 3.00% $250,000 up to $500,000 2.50% 2.56% 2.00% $500,000 up to $1 million 2.00% 2.04% 1.75% $1 million or more None None None** Front-End Sales Charges for Class A Shares of the Asia Bond Fund and Global Fixed Income Fund Sales Charge as a Percentage of Dealer Commission Net Amount Invested as a Percentage of Amount of Purchase Offering Price* (Approximately) Offering Price Less than $100,000 4.25% 4.44% 3.75% $100,000 up to $250,000 3.50% 3.63% 3.00% $250,000 up to $500,000 2.50% 2.56% 2.00% $500,000 up to $1 million 2.00% 2.04% 1.75% $1 million or more None None None** * The offering price of Class A Shares of a Fund is the next determined NAV per share plus the initial sales charge listed in the table above which is paid to the Funds distributor at the time of purchase of shares. ** Dealer may be eligible for a finders fee as described in  Purchasing Class A Shares without a Sales Charge  below. Reduction and Waiver of Class A Sales Charges If you qualify for a reduction or waiver of Class A sales charges, you must notify Customer Service, your financial adviser or other intermediary at the time of purchase and must also provide any required evidence showing that you qualify. The value of cumulative quantity discount eligible shares equals the cost or current value of those shares, whichever is higher. The current value of shares is determined by multiplying the number of shares by their current NAV. In order to obtain a sales charge reduction, you may need to provide your financial intermediary or the Fund  s transfer agent, at the time of purchase, with information regarding shares of the Funds held in other accounts which may be eligible for aggregation. Such information may include account statements or other records regarding shares of the Funds held in (i) all accounts (e.g., retirement accounts) with the Funds and your financial intermediary; (ii) accounts with other financial intermediaries; and (iii) accounts in the name of immediate family household members (spouse and children under 21). You should retain any records necessary to substantiate historical costs because a Fund, its transfer agent, and financial intermediaries may not maintain this information. Otherwise, you 49 may not receive the reduction or waiver. See  Reduction of Class A Sales Charges  and  Waiver of Class A Sales Charges  below and  Reduction of Class A Sales Charges  in the SAI for more information. This information regarding breakpoints is available free of charge at www.aberdeeninvestments.com. Reduction of Class A Sales Charges Investors may be able to reduce or eliminate front-end sales charges on Class A shares through one or more of these methods: A Larger Investment. The sales charge decreases as the amount of your investment increases. Rights of Accumulation. To qualify for the reduced Class A sales charge that would apply to a larger purchase than you are currently making (as shown in the table above), you and other family members living at the same address can add the value of any Class A, Class B, Class C or Class D shares (not all Aberdeen Funds offer Class B or Class D shares) in all Aberdeen Funds that you currently own or are currently purchasing to the value of your Class A purchase. Share Repurchase Privilege. If you redeem Fund shares from your account, you qualify for a one-time reinvestment privilege. You may reinvest some or all of the proceeds in shares of the same class without paying an additional sales charge within 30 days of redeeming shares on which you previously paid a sales charge. (Reinvestment does not affect the amount of any capital gains tax due. However, if you realize a loss on your redemption and then reinvest all or some of the proceeds, all or a portion of that loss may not be tax deductible.) Letter of Intent Discount. If you declare in writing that you or a group of family members living at the same address intend to purchase at least $50,000 in Class A shares during a 13-month period, your sales charge is based on the total amount you intend to invest. You are permitted to backdate the letter in order to include purchases made during the previous 90 days. You can also combine your purchase of Class A, Class B and Class C shares with your purchases of Class D shares to fulfill your Letter of Intent. You are not legally required to complete the purchases indicated in your Letter of Intent. However, if you do not fulfill your Letter of Intent, additional sales charges may be due and shares in your account would be liquidated to cover those sales charges. Waiver of Class A Sales Charges Front-end sales charges on Class A shares are waived for the following purchasers: investors purchasing shares through an unaffiliated brokerage firm that has an agreement with the Funds or the Funds distributor to waive sales charges; directors, officers, full-time employees, sales representatives and their employees and investment advisory clients of a broker-dealer that has a dealer/selling agreement with the Funds distributor; any investor who pays for shares with proceeds from sales of Class D shares of the Aberdeen Tax- Free Income Fund and Class A Shares are purchased instead; retirement plans; investment advisory clients of the Adviser  s affiliates; and directors, officers, full-time employees (and their spouses, children or immediate relatives) of companies that may be affiliated with the Adviser from time to time. The SAI lists other investors eligible for sales charge waivers. Purchasing Class A Shares Without a Sales Charge Purchases of $1 million or more of Class A shares have no front-end sales charge. You can purchase $1 million or more in Class A shares in one or more of the funds offered by the Trust (including the Funds in this prospectus) at one time. Or, you can utilize the Rights of Accumulation Discount and Letter of Intent Discount as described above. However, a contingent deferred sales charge (CDSC) may apply when you redeem your shares in certain circumstances (see Contingent Deferred Sales Charges on Certain Redemptions of Class A Shares). 50 A CDSC of up to 0.75% for the Asia Bond Fund and Global Fixed Income Fund and 1.00% for the Global Small Cap Fund, International Focus Fund and International Focus Portfolio applies to purchases of $1 million or more of Class A Shares if a  finders fee  is paid by the Funds distributor or Adviser to your financial adviser or intermediary and you redeem your shares within 18 months of purchase. The CDSC covers the finders fee paid to the selling dealer. The CDSC does not apply: if you are eligible to purchase Class A shares without a sales charge for another reason; or no finders fee was paid; or to shares acquired through reinvestment of dividends or capital gains distributions. Contingent Deferred Sales Charge on Certain Redemptions of Class A Shares of the Funds (other than the Asia Bond Fund and Global Fixed Income Fund) Amount of Purchase Amount of CDSC $1 Million up to $4 Million 1.00% $4 Million up to $25 Million 0.50% $25 Million or More 0.25% Contingent Deferred Sales Charge on Certain Redemptions of Class A Shares of the Asia Bond Fund and Global Fixed Income Fund Amount of Purchase Amount of CDSC $1 Million up to $4 Million 0.75% $4 Million up to $25 Million 0.50% $25 Million or More 0.25% A shareholder may be subject to a CDSC if he or she redeems Class A shares within 18 months of the date of purchase. Any CDSC is based on the original purchase price or the current market value of the shares being redeemed, whichever is less. If you redeem a portion of your shares, shares that are not subject to a CDSC are redeemed first, followed by shares that you have owned the longest. This minimizes the CDSC you pay. Please see  Waiver of Contingent Deferred Sales Charges-Class A, Class B and Class C Shares  for a list of situations where a CDSC is not charged. The CDSC for Class A shares of each Fund is described above; however, the CDSC for Class A shares of other Aberdeen Funds may be different and are described in their respective prospectuses. If you purchase more than one Aberdeen Fund and subsequently redeem those shares, the amount of the CDSC is based on the specific combination of Aberdeen Funds purchased and is proportional to the amount you redeem from each Aberdeen Fund. Waiver of Contingent Deferred Sales Charges  Class A, Class B and Class C Shares The CDSC is waived on: the redemption of Class A, Class B or Class C shares purchased through reinvested dividends or distributions; Class B shares which are qualifying redemptions of Class B shares under the Automatic Withdrawal Program; Class A, Class B or Class C shares sold following the death or disability of a shareholder, provided the redemption occurs within one year of the shareholder  s death or disability; mandatory withdrawals of Class A, Class B or Class C shares from traditional IRA accounts after age 70½ and for other required distributions from retirement accounts; and 51 redemptions of Class C shares from retirement plans offered by retirement plan administrators that maintain an agreement with the Fund, the Funds Adviser or the Funds distributor. If a CDSC is charged when you redeem your Class B or Class C shares, and you then reinvest the proceeds in Class B or Class C shares within 30 days, shares equal to the amount of the CDSC are re-deposited into your new account. If you qualify for a waiver of a CDSC, you must notify Customer Service, your financial adviser or intermediary at the time of purchase and must also provide any required evidence showing that you qualify. For more complete information, see the SAI. Class B Shares Class B shares may be appropriate if you do not want to pay a front-end sales charge, are investing less than $100,000 and anticipate holding your shares for longer than six years. If you redeem Class B shares within six years of purchase you must pay a CDSC (if you are not entitled to a waiver). The amount of the CDSC decreases as shown in the following table: Sale Within Sales Charge 1 Year 5% 2 Years 4% 3 Years 3% 4 Years 3% 5 Years 2% 6 Years 1% 7 Years or More 0% For Class B shares, the CDSC is based on the original purchase price or the current market value of the shares being redeemed, whichever is less. If you redeem a portion of your shares, shares that are not subject to a CDSC are redeemed first, followed by shares that you have owned the longest. This minimizes the CDSC that you pay. See  Waiver of Contingent Deferred Sales Charges-Class A, Class B and Class C Shares  for a list of situations where a CDSC is not charged. The Funds distributor or Adviser may compensate broker-dealers and financial intermediaries for sales of Class B shares from its own resources at the rate of 4.00% of such sales. Conversion of Class B Shares After you hold your Class B shares for seven years, they automatically convert at no charge into Class A shares, which have lower Fund expenses. Shares purchased through the reinvestment of dividends and other distributions are also converted. Because the share price of Class A shares is usually higher than that of Class B shares, you may receive fewer Class A shares than the number of Class B shares converted; however, the total dollar value will be the same. Class C Shares Class C shares may be appropriate if you are uncertain how long you will hold your shares. If you redeem your Class C shares within the first year after you purchase them you must pay a CDSC of 1%. For Class C shares, the CDSC is based on the original purchase price or the current market value of the shares being redeemed, whichever is less. If you redeem a portion of your shares, shares that are not subject to a CDSC are redeemed first, followed by shares that you have owned the longest. This minimizes the CDSC that you pay. See  Waiver of Contingent Deferred Sales Charges-Class A, Class B and Class C Shares  for a list of situations where a CDSC is not charged. 52 The Funds distributor or Adviser may compensate broker-dealers and financial intermediaries for sales of Class C shares from its own resources at the rate of 1.00% of sales of Class C shares. Share Classes Available Only to Institutional Accounts The Funds offer Institutional Service Class, Institutional Class and Class R shares. Only certain types of entities and selected individuals are eligible to purchase shares of these classes. If an institution or retirement plan has hired an intermediary and is eligible to invest in more than one class of shares, the intermediary can help determine which share class is appropriate for that retirement plan or other institutional account. Plan fiduciaries should consider their obligations under ERISA when determining which class is appropriate for the retirement plan. Other fiduciaries should also consider their obligations in determining the appropriate share class for a customer including: the level of distribution and administrative services the plan requires; the total expenses of the share class; and the appropriate level and type of fee to compensate the intermediary. An intermediary may receive different compensation depending on which class is chosen. Class R Shares Class R shares are available to retirement plans including: 401(k) plans; 457 plans; 403(b) plans; profit sharing and money purchase pension plans; defined benefit plans; non-qualified deferred compensation plans; and other retirement accounts in which the retirement plan or the retirement plan  s financial services firm has an agreement with the Fund, the Funds Adviser or the Funds distributor to use Class R shares. The above-referenced plans are generally small and mid-sized retirement plans that have at least $1 million in assets and shares held through omnibus accounts that are represented by an intermediary such as a broker, third-party administrator, registered investment adviser or other plan service provider. Class R shares are not available to: institutional non-retirement accounts; traditional and Roth IRAs; Coverdell Education Savings Accounts; SEPs and SAR-SEPs; SIMPLE IRAs; one-person Keogh plans; individual 403(b) plans; or 529 Plan accounts. Institutional Service Class Shares Institutional Service Class shares are available for purchase only by the following: retirement plans advised by financial professionals who are not associated with brokers or dealers primarily engaged in the retail securities business and rollover individual retirement accounts from such plans; retirement plans for which third-party administrators provide recordkeeping services and are compensated by the Funds for these services; 53 a bank, trust company or similar financial institution investing for its own account or for trust accounts for which it has authority to make investment decisions as long as the accounts are part of a program that collects an administrative services fee; registered investment advisers investing on behalf of institutions and high net-worth individuals where the adviser is compensated by the Funds for providing services; or life insurance separate accounts using the investment to fund benefits for variable annuity contracts issued to governmental entities as an investment option for 457 or 401(k) plans. Institutional Class Shares Institutional Class shares are available for purchase only by the following: funds of funds offered by affiliates of the Funds; retirement plans for which no third-party administrator receives compensation from the Funds; institutional advisory accounts of the Adviser  s affiliates, those accounts which have client relationships with an affiliate of the Adviser, its affiliates and their corporate sponsors, subsidiaries; and related retirement plans; rollover individual retirement accounts from such institutional advisory accounts; a bank, trust company or similar financial institution investing for its own account or for trust accounts for which it has authority to make investment decisions as long as the accounts are not part of a program that requires payment of Rule 12b-1 or administrative service fees to the financial institution; registered investment advisers investing on behalf of institutions and high net-worth individuals where the advisers derive compensation for advisory services exclusively from clients; or high net-worth individuals who invest directly without using the services of a broker, investment adviser or other financial intermediary. Sales Charges and Fees Sales Charges Sales charges, if any, are paid to the Funds distributor. These fees are either kept or paid to your financial adviser or other intermediary. Distribution and Service Fees Each Fund, except the International Focus Portfolio has adopted a Distribution Plan under Rule 12b-1 of the Investment Company Act of 1940, which permits the Class A, Class B, Class C and Class R shares of the Funds to compensate the Funds distributor or any other entity approved by the Board of the Trust (collectively, payees) for expenses associated with distribution-related and/or shareholder services provided by such entities. These fees are paid to the Funds distributor and are either kept or paid to your financial adviser or other intermediary for distribution and shareholder services. Institutional Class and Institutional Service Class shares pay no 12b-1 fee. These 12b-1 fees are in addition to applicable sales charges and are paid from the Funds assets on an ongoing basis. (The fees are accrued daily and paid monthly.) As a result, 12b-1 fees increase the cost of your investment and over time may cost more than other types of sales charges. Under the Distribution Plan, Class A, Class B, Class C and Class R shares pay the Funds distributor annual amounts not exceeding the following: Class Class A shares Class B shares As a % of Daily Net Assets 0.25% (distribution or service fee) 1.00% (0.25% service fee) 54 Class C shares Class R shares 1.00% (0.25% service fee) 0.50% (0.25% of which may be either a distribution or service fee) Administrative Services Fees Class A, Class R and Institutional Service Class shares of the Funds are subject to fees pursuant to an Administrative Services Plan adopted by the Board of Trustees of the Trust. (These fees are in addition to Rule 12b-1 fees for Class A and Class R shares as described above.) These fees are paid by the Funds to broker-dealers or other financial intermediaries who provide administrative support services to beneficial shareholders on behalf of the Funds. Under the Administrative Services Plan, a Fund may pay a broker-dealer or other intermediary a maximum annual fee of 0.25% for Class A, Class R and Institutional Service Class shares; however, many intermediaries do not charge the maximum permitted fee or even a portion thereof. Because these fees are paid out of a Fund  s Class A, Class R and Institutional Service Class assets on an ongoing basis, these fees will increase the cost of your investment in such share class over time and may cost you more than paying other types of fees. Revenue Sharing The Adviser and/or its affiliates (collectively, Aberdeen) may make payments for marketing, promotional or related services provided by broker-dealers and other financial intermediaries that sell shares of the Trust or which include them as investment options for their respective customers. These payments are often referred to as revenue sharing payments. The existence or level of such payments may be based on factors that include, without limitation, differing levels or types of services provided by the broker-dealer or other financial intermediary, the expected level of assets or sales of shares, the placing of some or all of the Funds on a recommended or preferred list and/or access to an intermediarys personnel and other factors. Revenue sharing payments are paid from Aberdeens own legitimate profits and other of its own resources (not from the Funds) and may be in addition to any Rule 12b-1 payments that are paid to broker-dealers and other financial intermediaries. The Trusts Board of Trustees will monitor these revenue sharing arrangements as well as the payment of advisory fees paid by the Funds to ensure that the levels of such advisory fees do not involve the indirect use of the Funds assets to pay for marketing, promotional or related services. Because revenue sharing payments are paid by Aberdeen and not from the Funds assets, the amount of any revenue sharing payments is determined by Aberdeen. In addition to the revenue sharing payments described above, Aberdeen may offer other incentives to sell shares of the Funds in the form of sponsorship of educational or other client seminars relating to current products and issues, assistance in training or educating an intermediarys personnel and/or entertainment or meals. These payments may also include, at the direction of a retirement plans named fiduciary, amounts to a retirement plan intermediary to offset certain plan expenses or otherwise for the benefit of plan participants and beneficiaries. The recipients of such payments may include: the Funds distributor and other affiliates of the Adviser; broker-dealers; financial institutions; and other financial intermediaries through which investors may purchase shares of a Fund. Payments may be based on current or past sales, current or historical assets or a flat fee for specific services provided. In some circumstances, such payments may create an incentive for an intermediary or its employees or associated persons to sell shares of a Fund to you instead of shares of funds offered by competing fund families. 55 Contact your financial intermediary for details about revenue sharing payments it may receive. Notwithstanding the revenue sharing payments described above, the Adviser and all subadvisers to the Trust are prohibited from considering a broker-dealers sale of any of the Trusts shares in selecting such broker-dealer for the execution of Fund portfolio transactions, except as may be specifically permitted by law. Fund portfolio transactions nevertheless may be effected with broker-dealers who coincidentally may have assisted customers in the purchase of Fund shares, although neither such assistance nor the volume of shares sold of the Trust or any affiliated investment company is a qualifying or disqualifying factor in the investment advisers selection of such broker-dealer for portfolio transaction execution. Contacting Aberdeen Funds Customer Service Representatives are available 8 a.m. to 9 p.m. Eastern Time, Monday through Friday at 866-667-9231. Automated Voice Response Call 866-667-9231, 24 hours a day, seven days a week, for easy access to mutual fund information. Choose from a menu of options to: make transactions; hear fund price information; and obtain mailing and wiring instructions. Internet Go to www.aberdeeninvestments.com 24 hours a day, seven days a week, for easy access to your mutual fund accounts. The website provides instructions on how to select a password and perform transactions. On the website, you can: download Fund prospectuses; obtain information on the Aberdeen Funds; access your account information; and request transactions, including purchases, redemptions and exchanges. By Regular Mail Aberdeen Funds, P.O. Box 183148, Columbus, Ohio 43218-3148. By Overnight Mail Aberdeen Funds, 3435 Stelzer Road, Columbus, Ohio 43219. By Fax 866-923-4269. 56 Share Price The net asset value or NAV is the value of a single share. A separate NAV is calculated for each share class of a Fund. The NAV is: calculated at the close of regular trading (usually 4 p.m. Eastern Time) each day the New York Stock Exchange is open. generally determined by dividing the total net market value of the securities and other assets owned by a Fund allocated to a particular class, less the liabilities allocated to that class, by the total number of outstanding shares of that class. The purchase or offering price for Fund shares is the NAV (for a particular class) next determined after the order is received in good form by a Funds transfer agent or an authorized intermediary, plus any applicable sales charge. The Funds do not calculate NAV on days when the New York Stock Exchange is closed. New Years Day Martin Luther King, Jr. Day Presidents Day Good Friday Memorial Day Independence Day Labor Day Thanksgiving Day Christmas Day Other days when the New York Stock Exchange is closed. Foreign securities may trade in their local markets on days a Fund is closed. As a result, if a Fund holds foreign securities, its NAV may be impacted on days when investors may not be able to purchase or redeem shares. Buying Shares Fund Transactions  Class A, Class B and Class C Shares All transaction orders must be received by the Funds transfer agent in Columbus, Ohio or an authorized intermediary prior to the calculation of each Funds NAV to receive that days NAV. How to Buy Shares Be sure to specify the class of shares you wish to purchase. Each Fund may reject any order to buy shares and may suspend the offering of shares at any time. Through an authorized intermediary. The Funds or the Funds distributor has relationships with certain brokers and other financial intermediaries who are authorized to accept purchase, exchange and redemption orders for the Funds. Your transaction is processed at the NAV next calculated after the Funds transfer agent or an authorized intermediary receives your order in proper form. How to Exchange* or Sell** Shares * Exchange privileges may be amended or discontinued upon 60 days written notice to shareholders. ** A medallion signature guarantee may be required. See Medallion Signature Guarantee below. Through an authorized intermediary. The Funds or the Funds distributor has relationships with certain brokers and other financial intermediaries who are authorized to accept purchase, exchange and redemption orders for the Funds. Your transaction is processed at the NAV next calculated after the Funds transfer agent or an authorized intermediary receives your order in proper form. 57 How to Buy Shares By mail. Complete an application and send with a check made payable to: Aberdeen Funds. Payment must be made in U.S. dollars and drawn on a U.S. bank. The Funds do not accept cash, starter checks, third-party checks, travelers checks, credit card checks or money orders. By telephone. You will have automatic telephone privileges unless you decline this option on your application. The Funds follow procedures to confirm that telephone instructions are genuine and will not be liable for any loss, injury, damage or expense that results from executing such instructions. The Funds may revoke telephone privileges at any time, without notice to shareholders. On-line. Transactions may be made through the Aberdeen Funds website at www .aberdeeninvestments.com . However, the Funds may discontinue on-line transactions of Fund shares at any time By bank wire. You may have your bank transmit funds by federal funds wire to the Funds custodian bank. (The authorization will be in effect unless you give the Funds written notice of its termination.) if you choose this method to open a new account, you must call our toll-free number before you wire your investment and arrange to fax your completed application. your bank may charge a fee to wire funds. the wire must be received by 4:00 p.m. in order to receive the current days NAV. How to Exhange* or Sell** Shares By mail or fax. You may request an exchange or redemption by mailing or faxing a letter to Aberdeen Funds. The letter must include your account number(s) and the name(s) of the Fund(s) you wish to exchange from and to. The letter must be signed by all account owners. We reserve the right to request original documents for any faxed requests. By telephone. You will have automatic telephone privileges unless you decline this option on your application. The Funds follow procedures to confirm that telephone instructions are genuine and will not be liable for any loss, injury, damage or expense that results from executing such instructions. The Funds may revoke telephone privileges at any time, without notice to shareholders. For redemptions, shareholders who own shares in an IRA account should call 866-667-9231. Additional information for selling shares. A check made payable to the shareholder(s) of record will be mailed to the address of record. The Funds may record telephone instructions to redeem shares, and may request redemption instructions in writing, signed by all shareholders on the account. On-line. Transactions may be made through the Aberdeen Funds website at www .aberdeeninvestments.com . However, the Funds may discontinue on-line transactions of Fund shares at any time. By bank wire. The Funds can wire the proceeds of your redemption directly to your account at a commercial bank. A voided check must be attached to your application. (The authorization will be in effect unless you give the Funds written notice of its termination.) your proceeds typically will be wired to your bank on the next business day after your order has been processed. Aberdeen Funds deducts a $20 service fee from the redemption proceeds for this service. your financial institution may also charge a fee for receiving the wire. funds sent outside the U.S. may be subject to higher fees. Bank wire is not an option for exchanges. 58 How to Buy Shares By Automated Clearing House (ACH). You can fund your Aberdeen Funds account with proceeds from your bank via ACH on the second business day after your purchase order has been processed. A voided check must be attached to your application. Money sent through ACH typically reaches Aberdeen Funds from your bank in two business days. There is no fee for this service. (The authorization will be in effect unless you give the Funds written notice of its termination.) Retirement plan participants should contact their retirement plan administrator regarding transactions. Retirement plans or their administrators wishing to conduct transactions should call our toll-free number 866-667-9231. Eligible entities or individuals wishing to conduct transactions in Institutional Service Class or Institutional Class shares should call our toll-free number 866-667-9231. How to Exchange* or Sell** Shares By Automated Clearing House (ACH). Your redemption proceeds can be sent to your bank via ACH on the second business day after your order has been processed. A voided check must be attached to your application. Money sent through ACH should reach your bank in two business days. There is no fee for this service. (The authorization will be in effect unless you give the Funds written notice of its termination.) ACH is not an option for exchanges. Retirement plan participants should contact their retirement plan administrator regarding transactions. Retirement plans or their administrators wishing to conduct transactions should call our toll-free number 866-667-9231. Eligible entities or individuals wishing to conduct transactions in Institutional Service Class or Institutional Class shares should call our toll-free number 866-667-9231. 59 Fair Value Pricing The Trusts Board of Trustees has adopted Valuation Procedures governing the method by which individual portfolio securities held by the Funds are valued in order to determine each Funds NAV. The Valuation Procedures provide that each Funds assets are valued primarily on the basis of market quotations. Where such market quotations are either unavailable or are deemed by the Adviser to be unreliable, a Pricing Committee, consisting of officers of the Trust and employees of the Adviser, meets to determine a manual fair valuation in accordance with the Valuation Procedures. In addition, the Pricing Committee will fair value securities whose value is affected by a significant event. Pursuant to the Valuation Procedures, any fair valuation decisions are subject to the review of the Valuation Committee of the Board of Trustees. A significant event is an event that materially affects the value of a domestic or foreign security that occurs after the close of the principal market on which such security trades but before the calculation of a Funds NAV. Significant events that could affect individual portfolio securities may include corporate actions such as reorganizations, mergers and buy-outs, corporate announcements on earnings, significant litigation, regulatory news such as government approvals and news relating to natural disasters affecting the issuers operations. Significant events that could affect a large number of securities in a particular market may include significant market fluctuations, market disruptions or market closings, governmental actions or other developments, or natural disasters or armed conflicts that affect a country or region. Due to the time differences between the closings of the relevant foreign securities exchanges and the time that a Funds NAV is calculated, a Fund may fair value its foreign investments more frequently than it does other securities. When fair value prices are utilized, these prices will attempt to reflect the impact of the financial markets perceptions and trading activities on a Funds foreign investments since the last closing prices of the foreign investments were calculated on their primary foreign securities markets or exchanges. Fair value pricing of foreign securities may occur on a daily basis, for instance, using data furnished by an independent pricing service that draws upon, among other information, the market values of foreign investments. Therefore, the fair values assigned to a Funds foreign investments may not be the quoted or published prices of the investments on their primary markets or exchanges. By fair valuing a security whose price may have been affected by significant events or by news after the last market pricing of the security, each Fund attempts to establish a price that it might reasonably expect to receive upon the current sale of that security. These procedures are intended to help ensure that the prices at which a Funds shares are purchased and redeemed are fair, and do not result in dilution of shareholder interests or other harm to shareholders. In - Kind Purchases Each Fund may accept payment for shares in the form of securities that are permissible investments for the Fund. Minimum Investments Class A, Class B and Class C Shares To open an account To open an IRA account Additional investments To start an Automatic Asset Accumulation Plan Additional Investments (Automatic Asset Accumulation Plan) Class R Shares To open an account Additional Investments $2,000 (per Fund) $1000 (per Fund) $100 (per Fund) $1,000 (per Fund) No Minimum No Minimum 60 Institutional Service Class Shares To open an account Additional Investments Institutional Class Shares To open an account Additional Investments $50,000 (per Fund) No Minimum $1,000,0000 (per Fund) No Minimum Minimum investment requirements do not apply to purchases by employees of the Adviser or its affiliates (or their spouses, children or immediate relatives), or to certain retirement plans, fee-based programs or omnibus accounts. If you purchase shares through an intermediary, different minimum account requirements may apply. The Trust reserves the right to waive the investment minimums under certain circumstances. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens a new account and to determine whether such persons name appears on government lists of known or suspected terrorists and terrorist organizations. As a result, unless such information is collected by the broker-dealer or other financial intermediary pursuant to an agreement, the Funds must obtain the following information for each person that opens a new account: name; date of birth (for individuals); residential or business street address (although post office boxes are still permitted for mailing); and Social Security number, taxpayer identification number or other identifying number. You may also be asked for a copy of your drivers license, passport or other identifying document in order to verify your identity. In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database. Additional information may be required to open accounts for corporations and other entities. Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Funds may restrict your ability to purchase additional shares until your identity is verified. The Funds may close your account or take other appropriate action if they are unable to verify your identity within a reasonable time. If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after the account is closed. Accounts with Low Balances Maintaining small accounts is costly for the Funds and may have a negative effect on performance. Shareholders are encouraged to keep their accounts above each Funds minimum. If the value of your account falls below $2,000 ($1,000 for IRA accounts), you are generally subject to a $5 quarterly fee. Shares from your account are redeemed each quarter to cover the fee, which is returned to the Fund to offset small account expenses. Under some circumstances, each Fund may waive the quarterly fee. Each Fund reserves the right to redeem your remaining shares and close your account if a redemption of shares brings the value of your account below $2,000 ($1,000 for IRA Accounts). In such cases, you will be notified and given 60 days to purchase additional shares before the account is closed. Exchanging Shares 61 You may exchange your Fund shares for shares of any Aberdeen Fund that is currently accepting new investments as long as: both accounts have the same registration; your first purchase in the new fund meets its minimum investment requirement; and you purchase the same class of shares. For example, you may exchange between Class A shares of any Aberdeen Fund, but may not exchange between Class A shares, Class B shares and Class C shares. The exchange privileges may be amended or discontinued upon 60 days  written notice to shareholders. Generally, there are no sales charges for exchanges of Class B, Class C, Class R, Institutional Class or Institutional Service Class shares. However, if you exchange from Class A shares of a Fund with a lower sales charge to a fund with a higher sales charge, you may have to pay the difference in the two sales charges. if you exchange Class A shares that are subject to a CDSC, and then redeem those shares within 18 months of the original purchase, the CDSC applicable to the original purchase is charged. For purposes of calculating a CDSC, the length of ownership is measured from the date of original purchase and is not affected by any permitted exchange. Automatic Withdrawal Program You may elect to automatically redeem Class A, Class B and Class C shares in a minimum amount of $50. Complete the appropriate section of the Mutual Fund Application for New Accounts or contact your financial intermediary or the Funds transfer agent. Your account value must meet the minimum initial investment amount at the time the program is established. This program may reduce, and eventually deplete, your account. Generally, it is not advisable to continue to purchase Class A or Class C shares subject to a sales charge while redeeming shares using this program. An automatic withdrawal plan for Class C shares will be subject to any applicable CDSC. If you own Class B shares, you will not be charged a CDSC on redemptions if you redeem 12% or less of your account value in a single year. More information about the waiver of the CDSC for Class B shares is located in the SAI. Selling Shares You can sell, or in other words redeem, your Fund shares at any time, subject to the restrictions described below. The price you receive when you redeem your shares is the NAV (minus any applicable sales charges or redemption fee) next determined after the Funds authorized intermediary or an agent of the Fund receives your properly completed redemption request. The value of the shares you redeem may be worth more or less than their original purchase price depending on the market value of the Funds investments at the time of the redemption. You may not be able to redeem your Fund shares or the Funds may delay paying your redemption proceeds if: the New York Stock Exchange is closed (other than customary weekend and holiday closings); trading is restricted; or an emergency exists (as determined by the Securities and Exchange Commission). Generally, the Fund will pay you for the shares that you redeem within three days after your redemption request is received. Payment for shares that you recently purchased may be delayed up to 10 business days from the purchase date to allow time for your payment to clear. The Fund may delay forwarding redemption proceeds for up to seven days if the account holder: is engaged in excessive trading or if the amount of the redemption request would disrupt efficient portfolio management or adversely affect the Fund. 62 If you choose to have your redemption proceeds mailed to you and the redemption check is returned as undeliverable or is not presented for payment within six months, the Funds reserves the right to reinvest the check proceeds and future distributions in the shares of the particular Fund at the Funds then-current NAV until you give the Funds different instructions. Under extraordinary circumstances, a Fund, in its sole discretion, may elect to honor redemption requests by transferring some of the securities held by the Fund directly to an account holder as a redemption in-kind. For more about Aberdeen Funds ability to make a redemption-in-kind, see the SAI. The Board of Trustees of the Trust has adopted procedures for redemptions in-kind by shareholders including affiliated persons of a Fund. Affiliated persons of a Fund include shareholders who are affiliates of the Adviser and shareholders of the Fund owning 5% or more of the outstanding shares of that Fund. These procedures provide that a redemption in-kind shall be effected at approximately the affiliated shareholders proportionate share of the Funds current net assets, and are designed so that such redemptions will not favor the affiliated shareholder to the detriment of any other shareholder. Medallion Signature Guarantee A medallion signature guarantee is required for redemptions of shares of a Fund in any of the following instances: your account address has changed within the last 15 calendar days; the redemption check is made payable to anyone other than the registered shareholder; the proceeds are mailed to any address other than the address of record; or the redemption proceeds are being wired to a bank for which instructions are currently not on your account. A medallion signature guarantee is a certification by a bank, brokerage firm or other financial institution that a customers signature is valid. Medallion signature guarantees can be provided by members of the STAMP program. We reserve the right to require a medallion signature guarantee in other circumstances, without notice. Excessive or Short-Term Trading The Aberdeen Funds seek to discourage excessive or short-term trading (often described as market timing). Excessive trading (either frequent exchanges between Aberdeen Funds or sales and repurchases of Aberdeen Funds within a short time period) may: disrupt portfolio management strategies; increase brokerage and other transaction costs; and negatively affect fund performance. Each Fund may be more or less affected by short-term trading in Fund shares, depending on various factors such as the size of the Fund, the amount of assets the Fund typically maintains in cash or cash equivalents, the dollar amount, number and frequency of trades in fund shares and other factors. A fund that invests in foreign securities may be at greater risk for excessive trading. Investors may attempt to take advantage of anticipated price movements in securities held by the Funds based on events occurring after the close of a foreign market that may not be reflected in a Funds NAV (referred to as arbitrage market timing). Arbitrage market timing may also be attempted in funds that hold significant investments in small-cap securities, high-yield bonds and other types of investments that may not be frequently traded. There is the possibility that arbitrage market timing, under certain circumstances, may dilute the value of Fund shares if redeeming shareholders receive proceeds (and buying shareholders receive shares) based on NAVs that do not reflect appropriate fair value prices. The Board of Trustees of the Trust has adopted and implemented the following policies and procedures to detect, discourage and prevent excessive or short-term trading in the Funds: Monitoring of Trading Activity 63 The Funds, through the Adviser, its subadviser and its agents, monitor selected trades and flows of money in and out of the Funds in an effort to detect excessive short-term trading activities. If a shareholder is found to have engaged in excessive short-term trading, the Funds may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholders account. Restrictions on Transactions Whenever a Fund is able to identify short-term trades or traders, such Fund has broad authority to take discretionary action against market timers and against particular trades and uniformly will apply the short-term trading restrictions to all such trades that the Fund identifies. A Fund also has sole discretion to: restrict purchases or exchanges that a Fund or its agents believe constitute excessive trading and reject transactions that violate a Funds excessive trading policies or its exchange limits. Each Fund has also implemented redemption and exchange fees to certain accounts to discourage excessive trading and to help offset the expense of such trading. In general: an exchange equaling 1% or more of a Funds NAV may be rejected and redemption and exchange fees are imposed on certain Aberdeen Funds. These Aberdeen Funds may assess either a redemption fee if you redeem your Fund shares or an exchange fee if you exchange your Fund shares into another Aberdeen Fund. The short-term trading fees are deducted from the proceeds of the redemption of the affected Fund shares. Fair Valuation The Funds have fair value pricing procedures in place as described above in Section 5, Investing with Aberdeen Funds: Buying SharesShare Price. Despite its best efforts, Aberdeen Funds may be unable to identify or deter excessive trades conducted through certain intermediaries or omnibus accounts that transmit aggregate purchase, exchange and redemption orders on behalf of their customers. In short, Aberdeen Funds may not be able to prevent all market timing and its potential negative impact. Exchange and Redemption Fees In order to discourage excessive trading, the Aberdeen Funds impose exchange and redemption fees on shares held in certain types of accounts. If you redeem or exchange your shares in such account within a designated holding period, the redemption fee is paid directly to the fund from which the shares are being redeemed and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading of fund shares. For purposes of determining whether a redemption fee applies to an affected account, shares that were held the longest are redeemed first. If you exchange assets into a fund with a redemption/exchange fee, a new period begins at the time of the exchange. Redemption and exchange fees do not apply to: shares redeemed or exchanged under regularly scheduled withdrawal plans; shares purchased through reinvested dividends or capital gains; shares redeemed following the death or disability of a shareholder. The disability, determination of disability and subsequent redemption must have occurred during the period the fee applied; shares redeemed in connection with mandatory withdrawals from traditional IRAs after age 70½ and other required distributions from retirement accounts; shares redeemed or exchanged from retirement accounts within 30 days of an automatic payroll deduction; or shares redeemed or exchanged by any fund of funds that is affiliated with a Fund. With respect to shares redeemed or exchanged following the death or disability of a shareholder, mandatory retirement plan distributions or sale within 30 calendar days of an automatic payroll deduction, you must inform Customer Service or your intermediary that the fee does not apply. You may be required to show 64 evidence that you qualify for the exception. Redemption and exchange fees will be assessed unless or until the Fund is notified that an account is exempt. Only certain intermediaries have agreed to collect the exchange and redemption fees from their customer accounts. In addition, the fees do not apply to certain types of accounts held through intermediaries, including certain: broker wrap fee and other fee-based programs; qualified retirement plan accounts omnibus accounts where there is no capability to impose a redemption fee on underlying customers accounts; and intermediaries that do not or cannot report sufficient information to impose an exchange fee on their customer accounts. To the extent that exchange and redemption fees cannot be collected on particular transactions and excessive trading occurs, the remaining Fund shareholders bear the expense of such frequent trading. 65 The following Aberdeen Funds may assess the fee listed below on the total value of shares that are redeemed or exchanged out of one of these funds into another Aberdeen Fund if you have held the shares of the fund for less than the minimum holding period listed below: Minimum Exchange/ Holding Period Fund Redemption Fee (Calendar Days) Aberdeen China Opportunities Fund 2.00% 90 Aberdeen Developing Markets Fund 2.00% 90 Aberdeen Global Financial Services Fund 2.00% 90 Aberdeen Health Sciences Fund 2.00% 90 Aberdeen Natural Resources Fund 2.00% 90 Aberdeen Technology and Communications Fund 2.00% 90 Aberdeen Global Utilities Fund 2.00% 90 Aberdeen International Equity Fund 2.00% 90 Aberdeen Small Cap Fund 2.00% 90 Aberdeen Equity Long-Short Fund 2.00% 90 Aberdeen Select Worldwide Fund 2.00% 90 Aberdeen Global Small Cap Fund 2.00% 90 Aberdeen International Focus Fund 2.00% 90 Aberdeen International Focus Portfolio 2.00% 90 Aberdeen U.S. Equity Fund 2.00% 30 Aberdeen Asia Bond Fund 2.00% 30 Aberdeen Global Fixed Income Fund 2.00% 30 Aberdeen Core Plus Income Fund 2.00% 15 Aberdeen Core Income Fund 2.00% 15 Aberdeen Tax-Free Income Fund 2.00% 7 Section 5 Distributions and Taxes The following information is provided to help you understand the income and capital gains you can earn while you own Fund shares, as well as the federal income taxes you may have to pay. The amount of any distribution will vary, and there is no guarantee a Fund will pay either income dividends or capital gain distributions. For tax advice about your personal tax situation, please speak with your tax adviser. Income and Capital Gain Distributions Each Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code. As a regulated investment company, a Fund generally pays no federal income tax on the income and capital gains it distributes to you. The Global Fixed Income Fund and Asia Bond Fund expect to declare and distribute its net investment income quarterly, if any, to shareholders as dividends. The Global Small Cap Fund, International Focus Fund and International Focus Portfolio expect to declare and distribute its net investment income annually, if any, to shareholders as dividends. Capital gains, if any, may be distributed at least annually. A Fund may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on a Fund. All income and capital gain distributions are automatically reinvested in shares of the applicable Fund. You may request in writing a payment in cash if the distribution is in excess of $5. If you choose to have dividends or capital gain distributions, or both, mailed to you and the distribution check is returned as undeliverable or is not presented for payment within six months, the Trust reserves the right to reinvest the check proceeds and future distributions in shares of the particular Fund at the Funds then-current NAV until you give the Trust different instructions. Tax Considerations 66 If you are a taxable investor, dividends and capital gain distributions you receive from a Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are subject to federal income tax, state taxes and possibly local taxes: distributions are taxable to you at either ordinary income or capital gains tax rates; distributions of short-term capital gains are paid to you as ordinary income that is taxable at applicable ordinary income tax rates; distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your Fund shares; for individuals, with respect to taxable years of a Fund beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of the income dividends paid may be qualified dividend income eligible for long-term capital gains tax rates, provided that certain holding period requirements are met; for corporate shareholders, a portion of income dividends may be eligible for the corporate dividend-received deduction, subject to certain limitations; either none or only a small portion of the income dividends paid to you by the Aberdeen Asia Bond Fund and Aberdeen Global Fixed Income Fund will (i) in the case of individual shareholders, be qualified dividend income eligible for taxation at long-term capital gains tax rates provided certain holding period requirements are met, or (ii) in the case of corporate shareholders, be eligible for the corporate dividend-received deduction subject to certain limitations. This is because the Funds invest primarily in fixed income securities that earn interest income; and distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The amount and type of income dividends and the tax status of any capital gains distributed to you are reported on Form 1099-DIV, which we send to you annually during tax season (unless you hold your shares in a qualified tax-deferred plan or account or are otherwise not subject to federal income tax). A Fund may reclassify income after your tax reporting statement is mailed to you. This can result from the rules in the Internal Revenue Code that effectively prevent mutual funds, such as the Funds, from ascertaining with certainty, until after the calendar year end, and in some cases a Funds fiscal year end, the final amount and character of distributions the Fund has received on its investments during the prior calendar year. Prior to issuing your statement, each Fund makes every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, the Funds will send you a corrected Form 1099-DIV to reflect reclassified information. Distributions from the Funds (both taxable dividends and capital gains) are normally taxable to you when made, regardless of whether you reinvest these distributions or receive them in cash (unless you hold your shares in a qualified tax-deferred plan or account or are otherwise not subject to federal income tax). If you are a taxable investor and invest in a Fund shortly before the record date of a capital gain distribution, the distribution will lower the value of the Funds shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. This is commonly known as buying a dividend. Selling and Exchanging Shares Selling your shares may result in a realized capital gain or loss, which is subject to federal income tax. For tax purposes, an exchange of one Aberdeen Fund for another is the same as a sale. For individuals, any long-term capital gains you realize from selling Fund shares are taxed at a maximum rate of 15% (or 0% for individuals in the 10% and 15% federal income tax rate brackets). Short-term capital gains are taxed at ordinary income tax rates. You or your tax adviser should track your purchases, tax basis, sales and any resulting gain or loss. If you redeem Fund shares for a loss, you may be able to use this capital loss to offset any other capital gains you have. Tax Status for Retirement Plans and Other Tax-Deferred Accounts 67 When you invest in a Fund through a qualified employee benefit plan, retirement plan or some other tax-deferred account, income dividends and capital gain distributions generally are not subject to current federal income taxes. In general, these plans or accounts are governed by complex tax rules. You should ask your tax adviser or plan administrator for more information about your tax situation, including possible state or local taxes. Backup Withholding By law, you may be subject to backup withholding on a portion of your taxable distributions and redemption proceeds unless you provide your correct Social Security or taxpayer identification number and certify that (1) this number is correct, (2) you are not subject to backup withholding, and (3) you are a U.S. person (including a U.S. resident alien). You may also be subject to withholding if the Internal Revenue Service instructs us to withhold a portion of your distributions and proceeds. When withholding is required, the amount is 28% of any distributions or proceeds paid. Other Distributions and gains from the sale or exchange of your Fund shares may be subject to state and local taxes, even if not subject to federal income taxes. State and local tax laws vary; please consult your tax adviser. Non-U.S. investors may be subject to U.S. withholding at a 30% or lower treaty tax rate and U.S. estate tax and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. Exemptions from U.S. withholding tax are provided for capital gain dividends paid by a Fund from long-term capital gains, if any, and, with respect to taxable years of a Fund that begin before January 1, 2010 (sunset date), interest-related dividends paid by a Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends. However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. Income received by a Fund from certain equity interests in mortgage pooling vehicles is treated as excess inclusion income. A Fund may derive such income either directly or through an investment in a U.S.-REIT that holds such interests or qualifies as a taxable mortgage pool. The rules concerning excess inclusion income are complex and unduly burdensome in their current form, and the Funds are awaiting further guidance from the IRS on how these rules are to be implemented. Shareholders should talk to their tax advisors about whether an investment in a Fund is a suitable investment given the potential tax consequences of the Funds receipt and distribution of excess inclusion income. This discussion of Distributions and Taxes is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about Federal, state, local or foreign tax consequences before making an investment in the Funds. Section 6 Financial Highlights Because the Funds are new, they have no financial history. 68 Information from Aberdeen Funds Please read this Prospectus before you invest, and keep it with your records. The following documents which may be obtained free of charge  contain additional information about the Funds: Statement of Additional Information (incorporated by reference into this Prospectus) Annual Reports (which contain discussions of the market conditions and investment strategies that significantly affected the Funds performance) Semiannual Reports The above documents are available free of charge at the Aberdeen Funds website at www .aberdeeninvestments.com . To obtain any of the above documents free of charge, to request other information about the Funds, or to make other shareholder inquiries, you may also contact us at the address or toll free number listed below. To reduce the volume of mail you receive, only one copy of financial reports, prospectuses, other regulatory materials and other communications will be mailed to your household (if you share the same last name and address). You can call us at 866-667-9231, or write to us at the address listed below, to request (1) additional copies free of charge, or (2) that we discontinue our practice of mailing regulatory materials together. If you wish to receive regulatory materials and/or account statements electronically, you can sign-up for our free e-delivery service. Please visit the Funds website at www .aberdeeninvestments.com or call 866-667-9231 for information. For Additional Information Contact: By Regular Mail: Aberdeen Funds P.O. Box 183148 Columbus, Ohio 43218-3148 By Overnight Mail: Aberdeen Funds 3435 Stelzer Road Columbus, Ohio 43219 For 24-Hour Access: 866-667-9231 (toll free) Customer Service Representatives are available 8 a.m. - 9 p.m. Eastern Time, Monday through Friday. Call after 7 p.m. Eastern Time for closing share prices. Also visit the Aberdeen Funds website at www .aberdeeninvestments.com . Information From the Securities and Exchange Commission (SEC) You can obtain information about the Funds, including the SAI from the SEC on the SEC  s EDGAR database via the Internet at www.sec.gov; by electronic request to publicinfo@sec.gov; in person at the SEC  s Public Reference Room in Washington, D.C. (For their hours of operation, call 202-551-8090); or by mail by sending your request to Securities and Exchange Commission Public Reference Section, Washington, D.C. 20549-0102 (The SEC charges a fee to copy any documents). THE TRUST  S INVESTMENT COMPANY ACT FILE NO.: 811-22132 Statement of Additional Information , 2009 ABERDEEN FUNDS Aberdeen Asia Bond Fund Aberdeen Global Fixed Income Fund Aberdeen Global Small Cap Fund Aberdeen International Focus Fund Aberdeen International Focus Portfolio Aberdeen Funds (the Trust) is a registered open-end investment company consisting of 25 series as of the date hereof. This Statement of Additional Information (SAI) relates to the series of the Trust listed above (each, a Portfolio or Fund and collectively, the Funds). The Trust also offers twenty additional series which are contained in separate SAIs. This SAI is not a prospectus but is incorporated by reference into the Prospectus for the Funds. It contains information in addition to and more detailed than that set forth in the Prospectus and should be read in conjunction with the Funds Prospectus. Terms not defined in this SAI have the meanings assigned to them in the Prospectus. You can order copies of the Prospectus without charge by writing to Citi Fund Services Ohio, Inc. (Citi) at 3435 Stelzer Road, Columbus, Ohio 43219-3035 or calling (toll-free) 866-667-9231 . TABLE OF CONTENTS PAGE GENERAL INFORMATION AND HISTORY 1 ADDITIONAL INFORMATION ON PORTFOLIO INSTRUMENTS AND INVESTMENT POLICIES 1 DESCRIPTION OF PORTFOLIO INSTRUMENTS AND INVESTMENT POLICIES 5 INVESTMENT RESTRICTIONS 71 DISCLOSURE OF PORTFOLIO HOLDINGS 74 BOARD OF TRUSTEES COMMITTEES 81 INVESTMENT ADVISORY AND OTHER SERVICES 85 BROKERAGE ALLOCATION 93 ADDITIONAL INFORMATION ON PURCHASES AND SALES 95 VALUATION OF SHARES SYSTEMATIC INVESTMENT STRATEGIES INVESTOR PRIVILEGES INVESTOR SERVICES ADDITIONAL INFORMATION ADDITIONAL GENERAL TAX INFORMATION FOR THE FUNDS MAJOR SHAREHOLDERS FINANCIAL STATEMENTS APPENDIX A - PORTFOLIO MANAGERS A-1 APPENDIX B - DEBT RATINGS B- 1 APPENDIX C - PROXY VOTING GUIDELINES SUMMARIES GENERAL INFORMATION The Trust is an open-end management investment company formed as a statutory trust under the laws of the state of Delaware by a Certificate of Trust filed on September 27, 2007. The Trust currently consists of 25 separate series, each with its own investment objective. Each Fund in this SAI, except the Asia Bond Fund, is a diversified, open-end management investment company as defined in the Investment Company Act of 1940, as amended (the 1940 Act). The Asia Bond Fund is a non-diversified open-end management investment company as defined in the 1940 Act. ADDITIONAL INFORMATION ON PORTFOLIO INSTRUMENTS AND INVESTMENT POLICIES The Funds invest in a variety of securities and employ a number of investment techniques that involve certain risks. The Prospectus for the Funds highlights the principal investment strategies, investment techniques and risks. This SAI contains additional information regarding both the principal and non-principal investment strategies of the Funds. The following table sets forth additional information concerning permissible investments and techniques for the Funds. A Y in the table indicates that the Fund may invest in or follow the corresponding instrument or technique. Please review the discussions in the Prospectus for further information regarding the investment objectives and policies of the Funds. 1 Types of Investment or Aberdeen Asia Aberdeen Global Fixed Aberdeen Global Aberdeen Aberdeen Technique Bond Fund Income Fund Small Cap Fund International Focus International Focus Fund Portfolio Asset-backed securities Y Y Y Y Y Certificates of Deposits and Y Y Y Y Y Bankers Acceptances Mortgage-backed and Y Y Y Y Y mortgage pass-through securities Stripped mortgage securities Y Y Collateralized mortgage Y Y Y Y Y obligations Convertible securities Y Y Y Y Y Dollar roll transactions Y Y Y Y Y Foreign Securities (including Y Y Y Y Y Developing Countries) Depository Receipts Y Y Y Y Y Foreign Sovereign Debt Y Y Y Y Y Foreign Currencies Y Y Y Y Y Brady Bonds Y Y Y Y Y Forward currency contracts Y Y Y Y Y Foreign fixed income Y Y Y Y Y securities including Sovereign Debt and Privatized Enterprises Non-investment grade debt Y Y Y Y Y (High Yield/High Risk Bonds) Illiquid and Restricted Y Y Y Y Y securities Borrowing Y Y Y Y Y 1 Types of Investment or Aberdeen Asia Aberdeen Global Fixed Aberdeen Global Aberdeen Aberdeen Technique Bond Fund Income Fund Small Cap Fund International Focus International Focus Fund Portfolio Lending portfolio securities Y Y Y Y Y Real estate investment trust Y Y Y Y (REITs) Repurchase agreements Y Y Y Y Y Reverse repurchase Y Y Y Y Y agreements Strategic Transactions, Y Y Y Y Y Derivatives and Synthetic Investments Futures Y Y Y Y Y Options Y Y Y Y Y Swap, Caps, Floors and Y Y Y Y Y Collars Credit Default Swaps Y Currency Transactions Y Y Y Y Y Stripped zero coupon Y Y Y Y Y securities/Custodial Receipts Supranational Entities Y Y Y Y Y US government securities Y Y Y Y Y Warrants Y Y Y Y When-issued/delayed- Y Y Y Y Y delivery securities Standby Commitment Y Y Y Y Agreements Temporary Investments Y Y Y Y Y Money market instruments Y Y Y Y Y Securities of Investment Y Y Y Y Y companies Preferred stocks Y Y Y Y Y Loan Participations and Y Y Y Y Y Assignments 2 Types of Investment or Aberdeen Asia Aberdeen Global Fixed Aberdeen Global Aberdeen Aberdeen Technique Bond Fund Income Fund Small Cap Fund International Focus International Focus Fund Portfolio Municipal Securities Y Structured Securities Y Y Y Y Y Floating and Variable Rate Y Y Y Y Y Instruments Small Company and Y Y Y Y Y Emerging Growth Stocks Special Situation Companies Y Y Y Y Y Short Sales Y Y Y Y Credit Linked Notes Y Private Fund Investments Y Direct Debt Instruments Y Y Advance Refunded Bonds Y Y Eurodollar Instruments Y Y Y Y Y Eurobond Obligations Y Y Y Y Y Foreign Commercial Paper Y Y Private Placement Y Y Commercial Paper Indexed Securities Y Y Y Y Y Participation Interests Y Y Y Y Y Securities Backed by Y Y Y Y Y Guarantees Equity Linked Notes Y Y Y Y Y Exchange-Traded Funds Y Y Y Y Y Trust Preferred securities Y Y Y Y Y Put Bonds Y Y 3 Types of Investment or Aberdeen Asia Aberdeen Global Fixed Aberdeen Global Aberdeen Aberdeen Technique Bond Fund Income Fund Small Cap Fund International Focus International Focus Fund Portfolio Loans Y Y Inverse Floating Rate Y Y Instruments Common Stock Y Y Y Pay in Kind Bonds and Y Y Deferred Payment Securities Corporate Obligations Y Y Y Y Y 4 DESCRIPTION OF PORTFOLIO INSTRUMENTS AND INVESTMENT POLICIES Information Concerning Duration Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. Duration incorporates a securitys yield, coupon interest payments, final maturity and call features into one measure. Most debt obligations provide interest (coupon) payments in addition to final (par) payment at maturity. Some obligations also have call provisions. Depending on the relative magnitude of these payments and the nature of the call provisions, the market values of debt obligations may respond differently to changes in interest rates. Traditionally, a debt securitys term-to-maturity has been used as a measure of the sensitivity of the securitys price to changes in interest rates (which is the interest rate risk or volatility of the security). However, term-to-maturity measures only the time until a debt security provides its final payment, taking no account of the pattern of the securitys payments prior to maturity. Average dollar weighted maturity is calculated by averaging the terms of maturity of each debt security held with each maturity weighted according to the percentage of assets that it represents. Duration is a measure of the expected life of a debt security on a present value basis and reflects both principal and interest payments. Duration takes the length of the time intervals between the present time and the time that the interest and principal payments are scheduled or, in the case of a callable security, expected to be received, and weights them by the present values of the cash to be received at each future point in time. For any debt security with interest payments occurring prior to the payment of principal, duration is ordinarily less than maturity. In general, all other factors being the same, the lower the stated or coupon rate of interest of a debt security, the longer the duration of the security; conversely, the higher the stated or coupon rate of interest of a debt security, the shorter the duration of the security. There are some situations where the standard duration calculation does not properly reflect the interest rate exposure of a security. For example, floating and variable rate securities often have final maturities of ten or more years; however, their interest rate exposure corresponds to the frequency of the coupon reset. Another example where the interest rate exposure is not properly captured by duration is the case of mortgage pass-through securities. The stated final maturity of such securities is generally 30 years, but current prepayment rates are more critical in determining the securities interest rate exposure. In these and other similar situations, a Funds investment adviser or subadviser will use more sophisticated analytical techniques to project the economic life of a security and estimate its interest rate exposure. Since the computation of duration is based on predictions of future events rather than known factors, there can be no assurance that a Fund will at all times achieve its targeted portfolio duration. The change in market value of US government fixed-income securities is largely a function of changes in the prevailing level of interest rates. When interest rates are falling, a 5 portfolio with a shorter duration generally will not generate as high a level of total return as a portfolio with a longer duration. When interest rates are stable, shorter duration portfolios generally will not generate as high a level of total return as longer duration portfolios (assuming that long-term interest rates are higher than short-term rates, which is commonly the case.) When interest rates are rising, a portfolio with a shorter duration will generally outperform longer duration portfolios. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration. Debt Obligations Debt Securities Generally . The Funds may invest in debt securities, including bonds of private issuers. Portfolio debt investments will be selected on the basis of, among other things, credit quality, and the fundamental outlooks for currency, economic and interest rate trends, taking into account the ability to hedge a degree of currency or local bond price risk. The principal risks involved with investments in bonds include interest rate risk, credit risk and pre-payment risk. Interest rate risk refers to the likely decline in the value of bonds as interest rates rise. Generally, longer-term securities are more susceptible to changes in value as a result of interest-rate changes than are shorter-term securities. Credit risk refers to the risk that an issuer of a bond may default with respect to the payment of principal and interest. The lower a bond is rated, the more it is considered to be a speculative or risky investment. Prepayment risk is commonly associated with pooled debt securities, such as mortgage-backed securities and asset backed securities, but may affect other debt securities as well. When the underlying debt obligations are prepaid ahead of schedule, the return on the security will be lower than expected. Pre-payment rates usually increase when interest rates are falling. Lower-rated securities are more likely to react to developments affecting these risks than are more highly rated securities, which react primarily to movements in the general level of interest rates. Although the fluctuation in the price of debt securities is normally less than that of common stocks, in the past there have been extended periods of cyclical increases in interest rates that have caused significant declines in the price of debt securities in general and have caused the effective maturity of securities with prepayment features to be extended, thus effectively converting short or intermediate term securities (which tend to be less volatile in price) into long term securities (which tend to be more volatile in price). Ratings as Investment Criteria . High-quality, medium-quality and non-investment grade debt obligations are characterized as such based on their ratings by nationally recognized statistical rating organizations (NRSROs), such as Standard & Poors Rating Group (Standard & Poors) or Moodys Investor Services (Moodys). In general, the ratings of NRSROs represent the opinions of these agencies as to the quality of securities that they rate. Such ratings, however, are relative and subjective, and are not absolute standards of quality and do not evaluate the market value risk of the securities. These ratings are used by a Fund as initial criteria for the selection of portfolio securities, but a Fund also relies upon the independent advice of the Funds adviser or subadviser(s) to evaluate potential investments. This is particularly important for lower-quality securities. Among the factors that will be considered is 6 the long-term ability of the issuer to pay principal and interest and general economic trends, as well as an issuers capital structure, existing debt and earnings history. Appendix B to this SAI contains further information about the rating categories of NRSROs and their significance. Subsequent to its purchase by a Fund, an issuer of securities may cease to be rated or its rating may be reduced below the minimum required for purchase by such Fund. In addition, it is possible that an NRSRO might not change its rating of a particular issuer to reflect subsequent events. None of these events generally will require sale of such securities, but a Funds adviser or subadviser will consider such events in its determination of whether the Fund should continue to hold the securities. In addition, to the extent that the ratings change as a result of changes in an NRSRO or its rating systems, or due to a corporate reorganization, the Fund will attempt to use comparable ratings as standards for its investments in accordance with its investment objective and policies. Investment -Grade Securities . Investment-grade bonds are those rated Aaa, Aa, A or Baa by Moodys or AAA, AA, A or BBB by Standard & Poors or Fitch, Inc. (Fitch) or a comparable rating by another NRSRO; or, if unrated, judged to be of equivalent quality as determined by the Adviser. Moodys considers bonds it rates Baa to have speculative elements as well as investment-grade characteristics. To the extent that a Fund invests in higher-grade securities, the Fund will not be able to avail itself of opportunities for higher income which may be available at lower grades. Medium -Quality Securities . Medium-quality obligations are obligations rated in the fourth highest rating category by any NRSRO (e.g., rated Baa by Moodys or BBB by Standard & Poors or Fitch). Medium-quality securities, although considered investment-grade, may have some speculative characteristics and may be subject to greater fluctuations in value than higher-rated securities. In addition, the issuers of medium-quality securities may be more vulnerable to adverse economic conditions or changing circumstances than issuers of higher-rated securities. Lower Quality (High-Risk) Securities . Non-investment grade debt or lower quality/rated securities, commonly known as junk bonds (hereinafter referred to as lower-quality securities) include (i) bonds rated as low as C by Moodys, Standard & Poors, or Fitch, (ii) commercial paper rated as low as C by Standard & Poors, Not Prime by Moodys or Fitch 4 by Fitch; and (iii) unrated debt securities of comparable quality. Lower-quality securities, while generally offering higher yields than investment grade securities with similar maturities, involve greater risks, including the possibility of default or bankruptcy. There is more risk associated with these investments because of reduced creditworthiness and increased risk of default. Under NRSRO guidelines, lower-quality securities and comparable unrated securities will likely have some quality and protective characteristics that are outweighed by large uncertainties or major risk exposures to adverse conditions. Lower-quality securities are considered to have extremely poor prospects of ever attaining any real investment standing, to have a current identifiable vulnerability to default or to be in default, to be unlikely to have the capacity to make required interest payments and repay principal when due in the event of adverse business, financial or economic conditions, or to be in default or not current in the payment of interest or principal. They are regarded as predominantly speculative with respect to the issuers capacity to pay 7 interest and repay principal. The special risk considerations in connection with investments in these securities are discussed in High Yield/High Risk Bonds below. Adjustable Rate Securities . The interest rates paid on the adjustable rate securities in which a Fund invests generally are readjusted at intervals of one year or less to an increment over some predetermined interest rate index. There are three main categories of indices: those based on US Treasury securities, those derived from a calculated measure such as a cost of funds index and those based on a moving average of mortgage rates. Commonly used indices include the one-year, three-year and five-year constant maturity Treasury rates, the three-month Treasury bill rate, the 180-day Treasury bill rate, rates on longer-term Treasury securities, the 11th District Federal Home Loan Bank Cost of Funds, the National Median Cost of Funds, the one-month, three-month, six-month or one-year London Interbank Offered Rate (LIBOR), the prime rate of a specific bank or commercial paper rates. Some indices, such as the one-year constant maturity Treasury rate, closely mirror changes in market interest rate levels. Others, such as the 11th District Home Loan Bank Cost of Funds index, tend to lag behind changes in market rate levels and tend to be somewhat less volatile. Asset -Backed Securities . Asset-backed securities may include pools of loans, receivables or other assets. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Asset-backed securities present certain risks that are not presented by mortgage-backed securities. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. Asset-backed securities are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. A Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of asset-backed securities may be affected by legislative or regulatory developments. It is possible that such developments may require the Fund to dispose of any then existing holdings of such securities. Additionally, the risk of default by borrowers is greater during periods of rising interest rates and/or unemployment rates. In addition, instability in the markets for asset-backed securities may affect the liquidity of such securities, which means a Fund may be unable to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and a Fund 8 may incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower-rated asset-backed securities may affect the overall market for such securities thereby impacting the liquidity and value of higher-rated securities. Other Asset-Backed Securities . The securitization techniques used to develop mortgage-backed securities are now being applied to a broad range of assets. Through the use of trusts and special purpose corporations, various types of assets, including automobile loans, computer leases and credit card receivables, are being securitized in pass-through structures similar to mortgage pass-through structures or in a structure similar to the collateralized mortgage obligation structure. In general, the collateral supporting these securities is of shorter maturity than mortgage loans and is less likely to experience substantial prepayments with interest rate fluctuations. Several types of asset-backed securities have already been offered to investors, including Certificates of Automobile Receivables SM (CARS SM ). CARS SM represent undivided fractional interests in a trust whose assets consist of a pool of motor vehicle retail installment sales contracts and security interests in the vehicles securing the contracts. Payments of principal and interest on CARS SM are passed through monthly to certificate holders, and are guaranteed up to certain amounts and for a certain time period by a letter of credit issued by a financial institution unaffiliated with the trustee or originator of the trust. An investors return on CARS SM may be affected by early prepayment of principal on the underlying vehicle sales contracts. If the letter of credit is exhausted, the trust may be prevented from realizing the full amount due on a sales contract because of state law requirements and restrictions relating to foreclosure sales of vehicles and the obtaining of deficiency judgments following such sales or because of depreciation, damage or loss of a vehicle, the application of federal and state bankruptcy and insolvency laws, or other factors. As a result, certificate holders may experience delays in payments or losses if the letter of credit is exhausted. A Fund may also invest in residual interests in asset-backed securities. In the case of asset-backed securities issued in a pass-through structure, the cash flow generated by the underlying assets is applied to make required payments on the securities and to pay related administrative expenses. The residual in an asset-backed security pass-through structure represents the interest in any excess cash flow remaining after making the foregoing payments. The amount of residual cash flow resulting from a particular issue of asset-backed securities will depend on, among other things, the characteristics of the underlying assets, the coupon rates on the securities, prevailing interest rates, the amount of administrative expenses and the actual prepayment experience on the underlying assets. Asset-backed security residuals not registered under the Securities Act of 1933, as amended (the Securities Act) may be subject to certain restrictions on transferability. In addition, there may be no liquid market for such securities. Participations and assignments involve credit risk, interest rate risk, liquidity risk, and the risk of being a lender. If a Fund purchases a participation, it may only be able to enforce its rights through the lender, and may assume the credit risk of both the lender and the borrower. Investments in loans through direct assignment of a financial institutions interests with respect to a loan may involve additional risks. For example, if a loan is foreclosed, the 9 purchaser could become part owner of any collateral, and would bear the costs and liabilities associated with owning and disposing of the collateral. In addition, it is at least conceivable that under emerging legal theories of lender liability, a purchaser could be held liable as a co-lender. In the case of loans administered by a bank or other financial institution that acts as agent for all holders, if assets held by the agent for the benefit of a purchaser are determined to be subject to the claims of the agents general creditors, the purchaser might incur certain costs and delays in realizing payment on the loan or loan participation and could suffer a loss of principal or interest. In the case of loan participations where a bank or other lending institution serves as financial intermediary between a Fund and the borrower, if the participation does not shift to the Fund the direct debtor-creditor relationship with the borrower, SEC interpretations require the Fund, in some circumstances, to treat both the lending bank or other lending institution and the borrower as issuers for purposes of the Funds investment policies. Treating a financial intermediary as an issuer of indebtedness may restrict a Funds ability to invest in indebtedness related to a single financial intermediary, or a group of intermediaries engaged in the same industry, even if the underlying borrowers represent many different companies and industries. Certificates of Deposit and Bankers Acceptances . Certificates of deposit are receipts issued by a depository institution in exchange for the deposit of funds. The issuer agrees to pay the amount deposited plus interest to the bearer of the receipt on the date specified on the certificate. The certificate usually can be traded in the secondary market prior to maturity. Bankers acceptances typically arise from short-term credit arrangements designed to enable businesses to obtain funds to finance commercial transactions. Generally, an acceptance is a time draft drawn on a bank by an exporter or an importer to obtain a stated amount of funds to pay for specific merchandise. The draft is then accepted by a bank that, in effect, unconditionally guarantees to pay the face value of the instrument on its maturity date. The acceptance may then be held by the accepting bank as an earning asset or it may be sold in the secondary market at the going rate of discount for a specific maturity. Although maturities for acceptances can be as long as 270 days, most acceptances have maturities of six months or less. A Fund may also invest in certificates of deposit issued by banks and savings and loan institutions which had, at the time of their most recent annual financial statements, total assets of less than $1 billion, provided that (i) the principal amounts of such certificates of deposit are insured by an agency of the US Government, (ii) at no time will the Fund hold more than $100,000 principal amount of certificates of deposit of any one such bank, and (iii) at the time of acquisition, no more than 10% of the Funds assets (taken at current value) are invested in certificates of deposit of such banks having total assets not in excess of $1 billion. Bankers acceptances are credit instruments evidencing the obligations of a bank to pay a draft drawn on it by a customer. These instruments reflect the obligation both of the bank and of the drawer to pay the face amount of the instrument upon maturity. Time deposits are non-negotiable deposits maintained in a banking institution for a specified period of time at a stated interest rate. Time deposits which may be held by the Fund will not benefit from insurance from the Bank Insurance Fund or the Savings Association 10 Insurance Fund administered by the Federal Deposit Insurance Corporation. Fixed time deposits may be withdrawn on demand by the investor, but may be subject to early withdrawal penalties that vary with market conditions and the remaining maturity of the obligation. Fixed time deposits subject to withdrawal penalties maturing in more than seven calendar days are subject to a Funds limitation on investments in illiquid securities. Eurodollar and Yankee Obligations . Eurodollar bank obligations are dollar-denominated certificates of deposit and time deposits issued outside the US capital markets by foreign branches of US banks and by foreign banks. Yankee bank obligations are dollar-denominated obligations issued in the US capital markets by foreign banks. Eurodollar and Yankee bank obligations are subject to the same risks that pertain to domestic issues, notably credit risk, market risk and liquidity risk. Additionally, Eurodollar (and to a limited extent, Yankee) bank obligations are subject to certain sovereign risks and other risks associated with foreign investments. One such risk is the possibility that a sovereign country might prevent capital, in the form of dollars, from flowing across their borders. Other risks include: adverse political and economic developments; the extent and quality of government regulation of financial markets and institutions; the imposition of foreign withholding taxes, and the expropriation or nationalization of foreign issues. However, Eurodollar and Yankee bank obligations held in a Fund will undergo the same credit analysis as domestic issuers in which the Fund invests, and will have at least the same financial strength as the domestic issuers approved for the Fund. Mortgage -Backed Securities and Mortgage Pass-Through Securities . A Fund may invest in mortgage-backed securities which are interests in pools of mortgage loans, including mortgage loans made by savings and loan institutions, mortgage bankers, commercial banks and others. Pools of mortgage loans are assembled as securities for sale to investors by various governmental, government-related and private organizations as further described below. The pools underlying mortgage pass-through securities consist of mortgage loans secured by mortgages or deeds of trust creating a first lien on commercial, residential, residential multi-family and mixed residential/commercial properties. Underlying mortgages may be of a variety of types, including adjustable rate, conventional 30-year, graduated payment and 15-year. Unlike fixed rate mortgage-backed securities, adjustable rate mortgage-backed securities are collateralized by or represent interest in mortgage loans with variable rates of interest. These variable rates of interest reset periodically to align themselves with market rates. A Fund will not benefit from increases in interest rates to the extent that interest rates rise to the point where they cause the current coupon of the underlying adjustable rate mortgages to exceed any maximum allowable annual or lifetime reset limits (or cap rates) for a particular mortgage. In this event, the value of the adjustable rate mortgage-backed securities in a Fund would likely decrease. Also, a Funds net asset value could vary to the extent that current yields on adjustable rate mortgage-backed securities are different than market yields during interim periods between coupon reset dates or if the timing of changes to the index upon which the rate for the underlying mortgage is based lags behind changes in market rates. During periods of declining interest rates, income to a Fund derived from adjustable rate mortgage-backed securities which remain in a mortgage pool will decrease in contrast to the income on fixed rate mortgage-backed securities, 11 which will remain constant. Adjustable rate mortgages also have less potential for appreciation in value as interest rates decline than do fixed rate investments. Interests in pools of mortgage-backed securities differ from other forms of debt securities, which normally provide for periodic payment of interest in fixed amounts with principal payments at maturity or specified call dates. Instead, these securities provide a monthly payment which consists of both interest and principal payments. In effect, these payments are a pass-through of the monthly payments made by the individual borrowers on their mortgage loans, net of any fees paid to the issuer or guarantor of such securities. Additional payments are caused by repayments of principal resulting from the sale of the underlying property, refinancing or foreclosure, net of fees or costs which may be incurred. Some mortgage-related securities (such as securities issued by the Government National Mortgage Association (GNMA)) are described as modified pass-through. These securities entitle the holder to receive all interest and principal payments owed on the mortgage pool, net of certain fees, at the scheduled payment dates regardless of whether or not the mortgagor actually makes the payment. One difference between adjustable rate mortgages and fixed rate mortgages is that for certain types of adjustable rate mortgage securities, the rate of amortization of principal, as well as interest payments, can and does change in accordance with movements in a specified, published interest rate index. The amount of interest due to an adjustable rate mortgage security holder is calculated by adding a specified additional amount, the margin, to the index, subject to limitations or caps on the maximum and minimum interest that is charged to the mortgagor during the life of the mortgage or to maximum and minimum changes to that interest rate during a given period. Mortgage-backed securities either issued or guaranteed by GNMA, the Federal Home Loan Mortgage Corporation (FHLMC) or Federal National Mortgage Association (FNMA) (Certificates) are called pass-through Certificates because a pro rata share of both regular interest and principal payments (less GNMAs, FHLMCs or FNMAs fees and any applicable loan servicing fees), as well as unscheduled early prepayments on the underlying mortgage pool, are passed through monthly to the holder of the Certificate ( i.e. , a Fund). The yields provided by these mortgage-backed securities have historically exceeded the yields on other types of US Government Securities with comparable maturities in large measure due to the prepayment risk discussed below. The principal governmental guarantor of mortgage-related securities is the GNMA. GNMA is a wholly-owned US Government corporation within the Department of Housing and Urban Development. GNMA is authorized to guarantee, with the full faith and credit of the US Government, the timely payment of principal and interest on securities issued by institutions approved by GNMA (such as savings and loan institutions, commercial banks and mortgage bankers) and backed by pools of FHA-insured or VA-guaranteed mortgages. These guarantees, however, do not apply to the market value or yield of mortgage-backed securities or to the value of fund shares. Also, GNMA securities often are purchased at a premium over the maturity value of the underlying mortgages. This premium is not guaranteed and will be lost if prepayment occurs. 12 Government-related guarantors ( i.e. , not backed by the full faith and credit of the US Government) include FNMA and the FHLMC. FNMA is a government-sponsored corporation owned entirely by private stockholders. It is subject to general regulation by the Secretary of Housing and Urban Development. FNMA purchases conventional ( i.e. , not insured or guaranteed by any government agency) mortgages from a list of approved seller/servicers which include state and federally-chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers.
